Exhibit 10.3

EXECUTION VERSION

FORBEARANCE AGREEMENT

AND

CONSENT, WAIVER AND AMENDMENT NO. 1

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

FORBEARANCE AGREEMENT AND CONSENT, WAIVER AND AMENDMENT NO. 1 TO FIRST LIEN
CREDIT AND GUARANTY AGREEMENT, dated as of August 20, 2008 (this “Agreement”),
among X-RITE, INCORPORATED, a Michigan corporation (the “Company”), OTP,
INCORPORATED, a Michigan corporation (“OTP”), MONACO ACQUISITION COMPANY, a
Michigan corporation (“Monaco”), X-RITE GLOBAL, INCORPORATED, a Michigan
corporation (“X-Rite Global”), X-RITE HOLDINGS, INC., a Michigan corporation
(“X-Rite Holdings”), X-RITE MA, INCORPORATED, a Michigan corporation (“X-Rite
MA”), HOLOVISION ACQUISITION COMPANY, a Michigan corporation (“Holovision”). XR
VENTURES, LLC, a Michigan limited liability company (“XR Ventures”),
GRETAGMACBETH, LLC, a Delaware limited liability company (“GretagMacbeth”),
PANTONE, INC., a Delaware corporation (“Pantone”), PANTONE ASIA, INC., a
Delaware corporation (“Pantone Asia”), PANTONE GERMANY, INC., a Delaware
corporation “Pantone Germany”), PANTONE INDIA, INC., a Delaware corporation
(“Pantone India”), PANTONE JAPAN, INC., a Delaware corporation (“Pantone
Japan”), PANTONE U.K., INC., a Delaware corporation (“Pantone UK”), the other
Persons party hereto that are designated as a “Credit Party” on the signature
pages hereof (such Persons, together with the Company, OTP, Monaco, X-Rite
Global, X-Rite Holdings, X-Rite MA, Holovision, XR Ventures, GretagMacbeth,
Pantone, Pantone Asia, Pantone Germany, Pantone India, Pantone Japan and Pantone
UK are referred to herein each individually as a “Credit Party” and collectively
as the “Credit Parties”), FIFTH THIRD BANK, a Michigan banking corporation (in
its individual capacity, “Fifth Third”), as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”) for certain financial institutions from time to time
party thereto (each a “Lender” and collectively the “Lenders”), and the other
LENDERS signatory hereto.

WITNESSETH:

WHEREAS, the Company, the other Credit Parties, the Administrative Agent, the
Collateral Agent and the Lenders have entered into that certain First Lien
Credit and Guaranty Agreement dated as of October 24, 2007 (as amended, amended
and restated, extended, supplemented or otherwise modified and in effect from
time to time, the “Credit Agreement”; capitalized terms used herein and not
defined herein shall have the meanings ascribed thereto in the Credit
Agreement);

WHEREAS, pursuant to the Credit Agreement, (a) the Lenders have agreed to make,
and have made, certain Loans and other extensions of credit to the Company,
(b) the Company has secured all of the Obligations by granting to the Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, and (c) each Credit Party (other than the
Company) has (i) guaranteed all existing and future Obligations of the Company
and the other Credit Parties and (ii) secured all of the Obligations by granting
to the Collateral Agent, for the benefit of Secured Parties, a First Priority
Lien on substantially all of its assets;



--------------------------------------------------------------------------------

WHEREAS, certain Defaults and Events of Default have occurred and are continuing
as of the date hereof (or the Credit Parties have informed the Agents and the
Lenders that certain other Defaults and Events of Default will occur and be
continuing after the date hereof), in each case as set forth in Schedule 1
hereto (such Defaults and Events of Default are referred to herein each
individually as a “Designated Default” and collectively as the “Designated
Defaults”);

WHEREAS, each Credit Party acknowledges and agrees that, as a result of the
existence of the Designated Defaults, (a) the Agents and the Lenders are
entitled to accelerate the Obligations, to seek immediate repayment in full of
the Obligations and to exercise any or all of their respective rights and
remedies under the Credit Agreement, each of the other Credit Documents and
applicable law; and (b) the Lenders have no obligation to make any further Loans
or other extensions of credit to the Company under the Credit Agreement or
otherwise;

WHEREAS, the Company has further informed the Agents and the Lenders that the
Company intends to enter into (a) an Investment Agreement dated of even date
herewith, a true, complete and correct copy of which is attached hereto as
Exhibit A-1 (without giving effect to any amendments or supplements thereto, or
restatements or modifications thereof, except for any of the foregoing
previously consented to by the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and copies of which shall have
been provided to the Administrative Agent, the “OEP Investment Agreement”), with
OEPX, LLC, a Delaware limited liability company (“OEP”), pursuant to which the
Company shall issue to OEP, and OEP shall purchase from the Company, 28,571,429
shares of common stock, $0.10 par value per share (the “Common Stock”) of the
Company (the “OEP Equity Issuance”) for a Cash purchase price of at least
$100,000,000 (the “OEP Gross Proceeds”), and (b) an Investment Agreement dated
of even date herewith, a true, complete and correct copy of which is attached
hereto as Exhibit A-2 (without giving effect to any amendments or supplements
thereto, or restatements or modifications thereof, except for any of the
foregoing previously consented to by the Administrative Agent (which consent
shall not be unreasonably withheld, delayed or conditioned) and copies of which
shall have been provided to the Administrative Agent, the “Additional Investors
Investment Agreement”; the Additional Investors Investment Agreement and the OEP
Investment Agreement are referred to herein each individually as an “Investment
Agreement” and collectively as the “Investment Agreements”) with each of Sagard
Capital Partners, L.P., Tinicum Capital Partners II, L.P., Tinicum Capital
Partners II Parallel Fund, L.P., and Tinicum Capital Partners II Executive Fund,
L.L.C. (each an “Additional Investor” and collectively the “Additional
Investors”; the Additional Investors and OEP are referred to herein each
individually as an “Equity Investor” and collectively as the “Equity
Investors”), pursuant to which the Company shall issue to the Additional
Investors, and the Additional Investors shall purchase in the aggregate from the
Company, 8,333,334 shares of Common Stock of the Company (the “Additional
Investors Equity Issuance”; the Additional Investors Equity Issuance and the OEP
Equity Issuance are referred to herein collectively as the “Required Equity
Issuance”) for a Cash purchase price of at least $25,000,000 (the “Additional
Investors Gross Proceeds; the Additional Investors Gross Proceeds and the OEP
Gross Proceeds are referred to herein collectively as the “Required Gross
Proceeds”);

WHEREAS, the Company has further informed the Agents and Lenders that the
Company intends to issue 10,000,000 additional shares of Common Stock (the
“Incremental Equity Issuance”; the Required Equity Issuance and the Incremental
Equity Issuance are referred to herein collectively as the “Equity Issuance”) to
certain of the Equity Investors for a Cash purchase price of not less than
$30,000,000 (the “Incremental Gross Proceeds”);

 

2



--------------------------------------------------------------------------------

WHEREAS, the Company has further informed the Agents and Lenders that the
Company desires to use: (a) a portion of the Required Gross Proceeds to (i) pay
certain fees and expenses of the Company and each of the Equity Investors
incurred in connection with the Required Equity Issuance, this Agreement and the
respective transactions and other documentation related thereto (or reimburse
the Company and each of the Equity Investors in respect of any such fees and
expenses paid by such Persons prior to the First Amendment Effective Date (as
such term is defined below), in each case set forth in Schedule 2 hereto (or in
any revised such Schedule 2 prepared in good faith by Company and delivered by
Company to the Administrative Agent at any time and from time to time after the
date hereof) in an aggregate amount for all such fees and expenses not to exceed
$25,000,000 (the “Initial Equity Issuance Payment”); provided that any
determination of the Company’s compliance with such limitation on the amount of
the Initial Equity Issuance Payment shall exclude (x) the First Lien Lender Fees
(as such term is defined below) and Second Lien Lender Fees (as such term is
defined in the Corresponding Second Lien Agreement referred to below), (y) the
Goldman Hedge Payoff Amount (as such term is defined below), and (z) fees, costs
and expenses of the Company (collectively, the “Superior Proposal Expenses”)
arising as a result of the receipt by the Company of a Superior Proposal or
Acquisition Proposal (as such terms are defined in the Investment Agreements);
(ii) pay in full the outstanding principal balance due and owing to Goldman
Sachs Capital Markets, L.P. and its Affiliates (collectively, “Goldman”) in
connection with the Interest Rate Agreements set forth on Schedule 3 hereto
(collectively, the “Existing Hedge Agreements”) in an aggregate amount not to
exceed $12,165,000 plus the aggregate amount of interest accruing thereon
pursuant to the Existing Hedge Agreements through the First Amendment Effective
Date (the “Goldman Hedge Payoff Amount”), (iii) prepay the Existing Headquarters
Loan by an amount equal to $3,500,000 (the “Existing Headquarters Loan Repayment
Amount”) and (iv) pay the First Lien Lender Fees and Second Lien Lender Fees
(the Existing Headquarters Loan Repayment Amount, the Goldman Hedge Payoff
Amount, the First Lien Lender Fees, the Second Lien Lender Fees and the portion
of the Required Gross Proceeds used to consummate the Initial Equity Issuance
Payment, collectively, the “Restructuring Transaction Costs”); (b) ninety
percent (90%) of the Required Gross Proceeds, net of the Restructuring
Transaction Costs (such net Required Gross Proceeds, are referred to herein as
the “Net Cash Proceeds from Required Equity Issuance”) to make a mandatory
prepayment of the Term Loan (the “Required Equity Issuance Mandatory
Prepayment”) in accordance with the terms of the Credit Agreement; and (c) ten
percent (10%) of the Net Cash Proceeds from Required Equity Issuance to
voluntarily prepay the Second Lien Term Loan and any prepayment premium on the
amount prepaid payable pursuant to Section 2.13(b) of the Second Lien Credit
Agreement (the “Initial Second Lien Prepayment”);

WHEREAS, the Company has further informed the Agents and Lenders that the
Company desires to use the Incremental Gross Proceeds to: (a) pay all fees,
costs and expenses incurred by the Company and the Equity Investors in
connection with the Incremental Equity Issuance and the respective transactions
and documents related thereto (the “Incremental Equity Issuance Payment”; the
Initial Equity Issuance Payment and the Incremental Equity Issuance Payment are
referred to herein collectively as the “Equity Issuance Payment”), in each case
set forth in Schedule 4 hereto (or in any revised such Schedule 4 prepared in
good faith by Company and delivered by Company to the Administrative Agent at
any time and from time to time after

 

3



--------------------------------------------------------------------------------

the date hereof); and (b) voluntarily prepay the Second Lien Term Loan and any
prepayment premium on the amount prepaid payable pursuant to Section 2.13(b) of
the Second Lien Credit Agreement with any portion thereof remaining after
payment of the Incremental Equity Issuance Payment, in an amount not exceeding
$30,000,000 (the “Incremental Second Lien Prepayment”; the Initial Second Lien
Prepayment and the Incremental Second Lien Prepayment are referred to herein
collectively as the “Second Lien Prepayment”);

WHEREAS, the Company has further informed the Agents and Lenders that the
Company desires to enter into an amendment and modification to the Existing
Headquarters Mortgage, a true, complete and correct copy of which is attached
hereto as Exhibit B (the “Existing Headquarters Mortgage Modification”),
pursuant to which the Company shall amend certain terms and provisions of the
Existing Headquarters Loan, which such amendment and modification shall become
effective on or prior to August 30, 2008 (the “Existing Headquarters Mortgage
Modification Effective Date”);

WHEREAS, the Company has informed the Agents and Lenders that the Company
desires to sell (the “Life Insurance Policy Sale”) those certain Key-Person Life
Insurance Policies set forth in Schedule 5 hereto;

WHEREAS, the Company has requested that (a) the Lenders continue to make Loans
and other extensions of credit under the Credit Agreement, and (b) the Agents
and Lenders forbear in accordance with the terms and subject to the conditions
hereof from accelerating the Obligations and taking action to collect payment of
the Obligations;

WHEREAS, the Company and the other Credit Parties have further requested that
the Administrative Agent and the Requisite Lenders, in each case effective as of
the Forbearance Effective Date (as such term is defined in Section 5 hereof),
consent to (a) the Life Insurance Policy Sale (and (x) subject to the terms and
conditions set forth Section 2(c), waive any mandatory prepayment required
pursuant to Section 2.14 of each of the Credit Agreement and the Second Lien
Credit Agreement as a result thereof and (y) subject to the terms and provisions
contained herein, permit the Company to retain $7,500,000 of the Net Asset Sale
Proceeds thereof), (b) the execution and delivery by the Company of the Existing
Headquarters Mortgage Modification, (c) the Equity Issuance (and waive any
mandatory prepayment that would be required pursuant to Section 2.14 of each of
the Credit Agreement and the Second Lien Credit Agreement as a result thereof),
and (d) payment by the Company of the Equity Issuance Payment, Required Equity
Issuance Mandatory Payment, the Goldman Hedge Payoff Amount, the Existing
Headquarters Loan Repayment Amount and the Second Lien Prepayment, respectively;

WHEREAS, the Company and the other Credit Parties have further requested that
the Administrative Agent and the Requisite Lenders, in each case effective as of
the First Amendment Effective Date, (a) waive the Designated Defaults, and
(b) amend the Credit Agreement in certain respects, in each case in accordance
with the terms and subject to the conditions set forth herein; and

WHEREAS, the Agents and Lenders agree to accommodate such requests of the
Company and the other Credit Parties, in each case on the terms and subject to
the conditions herein set forth;

 

4



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Forbearance; Forbearance Period.

(a) Each of the Administrative Agent, the Collateral Agent and each of the
Lenders signatories hereto agrees that, upon the terms and subject to the
conditions set forth herein (and notwithstanding the existence of the Designated
Defaults), during the period (the “Forbearance Period”) commencing on the
Forbearance Effective Date (as such term is defined below) and ending on the
date (the “Forbearance Termination Date”) that is the earlier to occur of
(i) January 1, 2009, and (ii) the date of the occurrence of a Forbearance
Termination Event (as such term is defined below), such Person shall not
exercise or enforce any of its rights and remedies against any Credit Party that
such Person would otherwise be entitled to exercise under the Credit Agreement
or any of the other Credit Documents or applicable law, including, without
limitation, the UCC, by reason (and only by reason) of the existence of the
Designated Defaults (the “Forbearance”). The occurrence of any of the following
events or circumstances shall constitute a termination event with respect to the
Forbearance (each a “Forbearance Termination Event”):

(i) the OEP Investment Agreement (A) is terminated by any party thereto pursuant
to Article V thereof; (B) automatically terminates because the Company and/or
any Subsidiary of the Company shall have commenced any case, proceeding or other
action (x) under any existing or future law of any jurisdiction, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution or composition, or (y) seeking appointment
of a receiver, trustee, custodian, conservator or other similar official for it
or for all or any substantial part of its assets; or (C) terminates because
there shall be commenced against the Company and/or any Subsidiary of the
Company, any case, proceeding or other action of a nature referred to in clause
(B) above that results in the entry of an order for relief or any such
adjudication or appointment; or

(ii) the later to occur of (A) the occurrence of an event or events, since
December 30, 2007, that would have a Material Adverse Effect (as such term is
defined in the OEP Investment Agreement) except as was Previously Disclosed (as
such term is defined in the OEP Investment Agreement), and (B) the receipt by
the Company and OEP of (x) a written notice from the Administrative Agent,
acting at the direction of the Requisite Lenders, or (y) a written notice from
the Second Lien Administrative Agent, acting at the direction of the Requisite
Lenders (as such term is defined in the Second Lien Credit Agreement), in each
case stating that an event has occurred, or events have occurred, since
December 30, 2007, that would have a Material Adverse Effect (as such term is
defined in the OEP Investment Agreement), except as was Previously Disclosed (as
such term is defined in the OEP Investment Agreement). No Lender shall have a
right to terminate this Agreement as a result of a “Forbearance Termination
Event” under this clause (ii) until the fifth Business Day following the receipt
by the Company and OEP of (x) a written notice from the Administrative Agent,
acting at the direction of the Requisite Lenders, or (y) a written notice from
the Second Lien Administrative Agent, acting at the direction of the Requisite
Lenders (as such term is defined in the Second

 

5



--------------------------------------------------------------------------------

Lien Credit Agreement), in each case stating that an event has occurred, or
events have occurred, since December 30, 2007, that would have a Material
Adverse Effect (as such term is defined in the OEP Investment Agreement), except
as was Previously Disclosed (as such term is defined in the OEP Investment
Agreement, and setting forth in good faith and in reasonable detail a
description of the applicable event or events.

(b) The Forbearance is temporary and limited in nature and nothing contained
herein is intended, or shall be deemed or construed: (i) to preclude or prevent
any Agent or Lender from exercising any rights or remedies against any Credit
Party under the Credit Agreement, any of the other Credit Documents or
applicable law, including, without limitation the UCC, arising on account of
(A) any Default or Event of Default other than a Designated Default, or (B) any
Designated Default from and after the Forbearance Termination Date; (ii) except
as otherwise expressly set forth herein, to effect any amendment or other
modification of the Credit Agreement or any of the other Credit Documents, all
of which shall remain in full force and effect in accordance with their
respective terms; (iii) except as otherwise expressly set forth herein, to
constitute a waiver of any of the Designated Defaults or any future Defaults or
Events of Default or any term or provision of the Credit Agreement or any of the
other Credit Documents or applicable law; or (iv) to establish a custom or
course of dealing between the Agents and the Lenders, on the one hand, and the
Credit Parties, on the other hand. Furthermore, nothing contained herein is
intended, or should be deemed or construed, to require any Agent or Lender to
extend the Forbearance Termination Date for any reason whatsoever.

(c) Notwithstanding anything contained herein to the contrary, on the
Forbearance Termination Date, without the requirement of any notice to any
Credit Party or any other Person: (i) the Forbearance and all agreements set
forth in Section 1(a) of this Agreement shall terminate automatically and be of
no further force or effect, and (ii) subject to the terms of the Credit
Documents and applicable law, including, without limitation, the UCC, each Agent
and Lender shall be free in its sole and absolute discretion without limitation
to proceed to enforce any or all of such Person’s rights and remedies set forth
in this Agreement, the Credit Agreement, the other Credit Documents and
applicable law, including, without limitation, the right to sue, ask for or
demand from the Credit Parties payment in full of all Obligations to the extent
then permitted pursuant to the Credit Agreement, in whole or in part, and to
otherwise enforce any or all of its rights and remedies (including rights of
acceleration and foreclosure) under the Credit Documents against any Credit
Party or any other Person. In furtherance of the foregoing, and notwithstanding
the occurrence of the Forbearance Effective Date, each Credit Party acknowledges
and confirms that, subject to the Forbearance, all rights and remedies of the
Agents and Lenders under the Credit Documents and applicable law with respect to
such Credit Party shall continue to be available to the Agents and Lenders from
and after the Forbearance Effective Date.

(d) The Administrative Agent and the Lenders signatories hereto hereby agree
that, during the Forbearance Period:

(i) in addition to the Revolving Loans and Letters of Credit outstanding under
the Credit Agreement as of the Forbearance Effective Date, but in any event
subject to the satisfaction of the conditions precedent set forth in
Section 3.2(a) of the Credit Agreement (other than the conditions precedent set
forth in Section 3.2(a)(iii) and Section 3.2(a)(iv) thereof), each Lender with a
Revolving Commitment shall continue to make Revolving Loans, and to issue or
cause to be issued, and participate in, Letters of Credit,

 

6



--------------------------------------------------------------------------------

in each case to or for the account of Company; provided that the aggregate
outstanding principal balance of such additional Revolving Loans plus the
aggregate undrawn face amount of all such additional Letters of Credit shall not
exceed $10,000,000 (the “Maximum Forbearance Amount”) at any time during the
Forbearance Period; and, provided further that (i) only up to $2,000,000 of the
Maximum Forbearance Amount shall be available at all times during the
Forbearance Period, (ii) only up to $3,000,000 of the Maximum Forbearance Amount
shall be available at all times during the Forbearance Period for the payment of
fees and expenses incurred in connection with this Agreement, the Corresponding
Second Lien Agreement, the Equity Issuance and the other transactions
contemplated by this Agreement, the respective Investment Agreements and any
related documentation, and (iii) the remaining $5,000,000 of the Maximum
Forbearance Amount shall be available only to the extent that an equal amount of
Cash is held by Foreign Subsidiaries. Notwithstanding anything contained herein
or in the Credit Agreement to the contrary, during the Forbearance Period (x) no
Revolving Loans shall be advanced as Eurodollar Rate Loans, and (y) no Loans may
be converted into or continued as Eurodollar Rate Loans; and

(ii) the Company shall not be required to comply with the financial covenants
set forth in Section 6.8 of the Credit Agreement with respect to any Fiscal
Quarter occurring prior to the Fiscal Quarter ending closest to December 31,
2008.

(e) Each of the Credit Parties hereby agrees that, during the Forbearance
Period:

(i) subject to the Forbearance, the waiver of Designated Defaults set forth in
Section 3 hereof and the other terms and provisions of this Agreement, all of
the Credit Documents shall remain in full force and effect and the Credit
Parties shall continue to comply with all covenants and other obligations under
the Credit Documents including, but not limited to, the obligation to make any
and all scheduled payments of principal or interest on the Loans or pursuant to
the Notes and other payments required under the Credit Documents in each case
when due and payable;

(ii) the Company shall deliver to Administrative Agent and each of the Lenders
within 30 days after the end of each monthly fiscal period of the Company ending
after the Forbearance Effective Date, (A) the consolidated balance sheets of
Company and its Subsidiaries as at the end of such monthly fiscal period and the
related consolidated statements of income and cash flows of Company and its
Subsidiaries for such monthly fiscal period and (B) a rolling thirteen (13) week
cash flow forecast and cash balance report on a consolidated basis for the
Company and its Subsidiaries, in each case in the form customarily prepared by
the Company; and

(iii) on a date certain to be agreed upon by the Company and the Administrative
Agent after the delivery by the Company of the financial statements referred to
the foregoing clause (ii) with respect to any monthly fiscal period, the Company
shall conduct a single conference call with the Administrative Agent and any
Lender that desires to participate therein regarding the financial results and
the financial condition of the Company and its Subsidiaries, on which conference
call shall be present the chief financial officer or such other authorized
representative of the Credit Parties as may be reasonably requested by the
Administrative Agent, each of such conference calls to be held at a time
convenient to the Administrative Agent, the Requisite Lenders and the Company.

 

7



--------------------------------------------------------------------------------

Section 2. Consents.

(a) Effective as of the Forbearance Effective Date, and notwithstanding anything
to the contrary contained in the Credit Agreement or any other Credit Document,
the Administrative Agent, the Collateral Agent and the Lenders signatories
hereto hereby consent to (i) the Required Equity Issuance (and hereby
acknowledge and agree that the Required Equity Issuance shall not constitute a
Change of Control and will not result in an Event of Default under
Section 8.1(k) of the Credit Agreement), (ii) the Initial Equity Issuance
Payment, and (iii) the payment of the Goldman Hedge Payoff Amount, the Existing
Headquarters Loan Repayment Amount and the Initial Second Lien Prepayment (and
hereby waive the requirements of Section 2.14 of the Credit Agreement, solely
with respect to the Net Cash Proceeds from Required Equity Issuance, to the
extent such proceeds substantially contemporaneously with receipt thereof by or
for the account of the Company are used to pay the Goldman Hedge Payoff Amount,
the Required Equity Issuance Mandatory Prepayment, the First Lien Lender Fees,
the Second Lien Lender Fees, the Existing Headquarters Loan Repayment Amount and
the Initial Second Lien Prepayment); provided that the effectiveness of each of
the forgoing consents and waivers is subject to the following conditions:

(i) the Required Equity Issuance (x) is consummated no later than January 1,
2009, (y) results in the concurrent receipt by the Company in immediately
available Dollars of Required Gross Proceeds in an aggregate amount not less
than $125,000,000 and (z) is consummated in accordance with the terms and
conditions set forth in the respective Investment Agreements and applicable law;

(ii) the Required Gross Proceeds are used by the Company solely to pay the
Restructuring Transaction Costs and, substantially contemporaneously with
receipt thereof by or for the account of the Company, to make the Required
Equity Issuance Mandatory Prepayment and the Initial Second Lien Prepayment;

(iii) on or prior to the First Amendment Effective Date, the Company shall have
delivered to the Administrative Agent a funds flow describing the sources and
uses of the Required Gross Proceeds and the Net Cash Proceeds from Required
Equity Issuance, in form and substance reasonably acceptable to the
Administrative Agent;

(iv) with respect to the Goldman Hedge Payoff Amount, on or prior to the First
Amendment Effective Date, the Company shall have delivered to the Administrative
Agent evidence reasonably satisfactory to the Administrative Agent that such
amount has been applied to payment of the Company’s obligations in respect of
the Existing Hedge Agreements and the Company shall deliver a payoff letter
evidencing the payment in full of all amounts due and owing under the Existing
Hedge Agreements and the release of all claims against the Company and each
other Credit Party by Goldman, in form and substance reasonable satisfactory to
Administrative Agent; and

(v) the Existing Headquarters Loan shall have been repaid in an amount equal to
$3,500,000.

 

8



--------------------------------------------------------------------------------

(b) Effective as of the Forbearance Effective Date, and notwithstanding anything
to the contrary contained in the Credit Agreement or any other Credit Document,
the Administrative Agent, the Collateral Agent and the Lenders signatories
hereto hereby consent to (i) the Incremental Equity Issuance, (ii) the
Incremental Equity Issuance Payment and (iii) the Incremental Second Lien
Prepayment (and hereby waive the requirements of Section 2.14 of the Credit
Agreement solely with respect to the Net Cash Proceeds from the Incremental
Equity Issuance to the extent that the Incremental Gross Proceeds substantially
contemporaneously with receipt thereof are used to consummate the Incremental
Equity Issuance Payment and the Incremental Second Lien Prepayment); provided
that the effectiveness of each of the forgoing consents and waivers is subject
to the following conditions:

(i) the Incremental Equity Issuance (x) is consummated no later than January 1,
2009 and is consummated substantially contemporaneously with the Required Equity
Issuance and (y) is consummated on terms and conditions substantially the same
as those set forth in the respective Investment Agreements;

(ii) the Incremental Gross Proceeds are used by the Company, substantially
contemporaneously with receipt thereof by or for the account of the Company,
solely to make the Incremental Equity Issuance Payment and the Incremental
Second Lien Prepayment;

(iii) on or prior to the First Amendment Effective Date, the Company shall have
delivered to the Administrative Agent a funds flow describing the sources and
uses of the Incremental Gross Proceeds and the Net Cash Proceeds from the
Incremental Equity Issuance, in form and substance reasonably acceptable to the
Administrative Agent; and

(iv) any Incremental Gross Proceeds in excess of $30,000,000 shall be applied
substantially contemporaneously with receipt thereof by or for the account of
the Company as a mandatory prepayment of the Loans in accordance with
Section 2.14 of the Credit Agreement.

(c) Effective as of the Forbearance Effective Date, and notwithstanding anything
to the contrary contained in the Credit Agreement or any other Credit Document,
the Administrative Agent, the Collateral Agent and the Lenders signatories
hereto hereby consent to the Life Insurance Policy Sale so long as the Net Asset
Sale Proceeds of the Life Insurance Policy Sale are promptly delivered to the
Administrative Agent to be applied as a mandatory prepayment of the Loans as
required pursuant to Section 2.14 of the Credit Agreement; provided that,
notwithstanding the foregoing, (i) the aggregate gross proceeds of the Life
Insurance Policy Sale shall be in an amount no less than the cash surrender
value of the Key-Person Life Insurance Policies set forth in Schedule 5 hereto
on the date on which the Company enters into a binding agreement providing for
the Life Insurance Policy Sale, and (ii) the Company shall be permitted to
retain $7,500,000 of such Net Asset Sale Proceeds (the “Retained Insurance
Proceeds”); provided, further, that until the First Amendment Effective Date,
all Retained Insurance Proceeds shall be held by the Company in a segregated
deposit account maintained with the Collateral Agent or with a bank that has
entered into an account control agreement with the Collateral Agent, the Second
Lien Collateral Agent and the Company in form and substance reasonably
satisfactory to the Collateral Agent (the “Insurance Proceeds Control
Agreement”); provided that on the First Amendment Effective Date, the Insurance
Proceeds Control Agreement shall be terminated and the Retained Insurance
Proceeds shall be released to the Company for use by the Company for general
corporate purposes.

 

9



--------------------------------------------------------------------------------

(d) Effective as of the Forbearance Effective Date, and notwithstanding anything
to the contrary contained in the Credit Agreement or any other Credit Document,
the Administrative Agent, the Collateral Agent and the Lenders signatories
hereto hereby consent to the Existing Headquarters Mortgage Modification and the
transactions contemplated thereby.

(e) Effective as of the Forbearance Effective Date, and notwithstanding anything
to the contrary contained in the Credit Agreement or any other Credit Document,
the Administrative Agent, the Collateral Agent and the Lenders signatories
hereto hereby consent to the Corresponding Second Lien Agreement; provided that
the effectiveness of such consent is subject to the following: (A) the execution
and delivery to the Administrative Agent by the Second Lien Collateral Agent on
or prior to the First Amendment Effective Date of the Intercreditor
Reaffirmation (as such term is defined below) pursuant to which the Second Lien
Lenders shall have agreed that the increase in the Applicable Margin provided
for herein shall not apply against the basket of permitted increases therein set
forth in the Intercreditor Agreement and (B) the Second Lien Lender Parties
shall have consented to the transactions contemplated by this Agreement.

Section 3. Waiver of Designated Defaults. Effective as of, and subject to the
occurrence of, the First Amendment Effective Date, and in reliance on the
representations and warranties of the Company set forth in this Agreement and in
the Credit Agreement, as amended hereby, the Administrative Agent, the
Collateral Agent and the Lenders signatories hereto hereby waive each of the
Designated Defaults. The foregoing waiver is not intended and shall not be
deemed or construed to constitute a waiver of any other Default or Event of
Default existing under the Credit Agreement or that hereafter may occur under
the Credit Agreement, as amended, or to establish a custom or course of dealing
among the Company, any other Credit Party, any Agent, the Lenders or any of
them. Except as specifically set forth herein, the Agents and the Lenders hereby
expressly reserve all of their rights and remedies under the Credit Agreement,
as amended, the other Credit Documents and applicable law.

Section 4. Amendments to Credit Agreement. Effective as of, and subject to the
occurrence of, the First Amendment Effective Date, and in reliance on the
representations and warranties of the Company set forth in this Agreement and in
the Credit Agreement, as amended hereby, the Credit Agreement is hereby amended
as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding thereto the
following defined terms and their respective definitions in the correct
alphabetical order:

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

10



--------------------------------------------------------------------------------

“Corresponding Second Lien Agreement” shall have the meaning ascribed to such
term in the First Amendment Agreement.

“Equity Issuance” shall have the meaning ascribed to such term in the First
Amendment Agreement.

“Existing Headquarters Mortgage Modification” shall have the meaning ascribed to
such term in the First Amendment Agreement.

“Existing Headquarters Mortgage Modification Effective Date” shall have the
meaning ascribed to such term in the First Amendment Agreement.

“First Amendment Agreement” means that certain Forbearance Agreement and
Consent, Waiver and Amendment No. 1 to First Lien Credit and Guaranty Agreement
dated as of August 20, 2008 and effective as of the Forbearance Effective Date
by and among the Company, the Guarantors, certain other Credit Parties, the
Administrative Agent, the Collateral Agent and the Requisite Lenders.

“First Amendment Effective Date” shall have the meaning ascribed to such term in
the First Amendment Agreement.

“Forbearance Effective Date” shall have the meaning ascribed to such term in the
First Amendment Agreement.

“Intercreditor Reaffirmation” shall have the meaning ascribed to such term in
the First Amendment Agreement.

“OEP” means OEPX, LLC, a Delaware limited liability company.

“Permitted Holders” means, collectively, OEP, Sagard Capital Partners, L.P.,
Tinicum Capital Partners II, L.P., Tinicum Capital Partners II Parallel Fund,
L.P. Tinicum Capital Partners II Executive Fund, L.L.C. and their respective
Control Investment Affiliates.

“Restructuring Transaction Costs” shall have the meaning ascribed to such term
in the First Amendment Agreement.

“Second Lien Amendment Agreement” shall have the meaning ascribed to such term
in the First Amendment Agreement.

(b) Section 1.1 of the Credit Agreement is hereby further amended by
substituting the definitions of the terms set forth below in lieu of the current
versions of such definitions contained in Section 1.1 of the Credit Agreement:

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate of interest
equal to the greater of (x) three percent (3.00%) and (y) the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal

 

11



--------------------------------------------------------------------------------

to the rate determined by Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays an average British
Bankers Association Interest Settlement Rate (such page currently being LIBOR01
Page) for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest  1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest  1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by
the Administrative Agent for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Administrative Agent, in its capacity
as a Lender, for which the Adjusted Eurodollar Rate is then being determined
with maturities comparable to such period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement.

“Applicable Margin” means

(a) for the period commencing on the First Amendment Effective Date through the
date that is five (5) days after the date on which financial statements for the
Fiscal Quarter ending closest to March 31, 2009 are delivered, (x) with respect
to each Loan that is a Base Rate Loan, four percent (4.00%) per annum and
(y) with respect to each Loan that is a Eurodollar Loan, five percent
(5.00%) per annum; and

(b) thereafter, the Applicable Margin shall equal the applicable percentage per
annum Eurodollar margin or Base Rate margin, as the case may be, in effect from
time to time determined as set forth below based upon the Leverage Ratio set
forth in the most recent Compliance Certificate delivered by the Company to the
Administrative Agent in accordance with Section 5.1(d) pursuant to the
appropriate column under the table below:

 

12



--------------------------------------------------------------------------------

Revolving Loans, Swing Line Loans and Term Loans

 

Leverage Ratio

   Eurodollar
Margin     Base Rate
Margin  

greater than or equal to 4.00 to 1.00

   5.00 %   4.00 %

greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

   4.50 %   3.50 %

greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

   4.00 %   3.00 %

less than 3.00 to 1.00

   3.50 %   2.50 %

The Applicable Margin shall be adjusted from time to time upon delivery to the
Administrative Agent of the quarterly financial statements for each Fiscal
Quarter required to be delivered pursuant to Section 5.1(b) hereof accompanied
by a written calculation of the Leverage Ratio together with a Financial Officer
Certification as of the end of the Fiscal Quarter for which such financial
statements are delivered. If such calculation indicates that the Applicable
Margin shall increase or decrease, then on effective as of date of delivery of
such financial statements and written calculation the Applicable Margin shall be
adjusted in accordance therewith; provided, however, that if the Company shall
fail to deliver any such financial statements for any such Fiscal Quarter by the
date required pursuant to Section 5.1, then, at the Administrative Agent’s
election, effective as of the date on which such financial statements were to
have been delivered, and continuing through the date (if ever) when such
financial statements and such written calculation are finally delivered, the
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above. Notwithstanding anything
herein to the contrary, Swing Line Loans may not be Eurodollar Loans.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d 3 and 13d 5 under the Exchange Act), other than the
Permitted Holders, (a) shall have acquired beneficial ownership of 35% or more
on a fully diluted basis of the voting and/or economic interest in the Capital
Stock of the Company or (b) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors (or
similar governing body) of Company; (ii) the majority of the seats (other than
vacant seats) on the board of directors (or similar governing body) of Company
cease to be occupied by Persons who were nominated for election by the board of
directors of Company, a majority of whom were directors on the First Amendment
Effective Date or whose election or nomination for election was previously
approved by a majority of such directors; or (iv) any “change of control” or
similar event under the Second Lien Credit Agreement shall occur.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Company and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense (including, without duplication and to
the extent constituting Consolidated Interest Expense in accordance with

 

13



--------------------------------------------------------------------------------

GAAP, interest expense relating to the settlement of the Existing Interest Rate
Agreements), (c) provisions for taxes based on income, (d) total depreciation
expense, (e) total amortization expense, (f) Cash restructuring charges in
connection with the Pantone Mergers, the Prior Tender Offer and restructurings
occurring after the First Amendment Effective Date of up to $17,500,000 in the
aggregate with respect to all such charges, (g) non-Cash charges associated with
the cash surrender value of Company’s life insurance policy portfolio, (h) fees
and expenses incurred in connection with the Equity Issuance to the extent
deducted in the calculation of net income (or loss) for such period,
(i) property taxes paid prior to the First Amendment Effective Date by the
Company on the Existing Headquarters Asset to the extent (x) deducted in the
calculation of net income (or loss) for such period, and (y) all addbacks in
respect of property taxes do not exceed $801,000, (j) the amount of non-Cash
expenses related to the implementation of changes in accounting methods or
estimates at the time of such implementation, (k) one-time charges or reserves
(including, without limitation, fees and expenses) constituting Restructuring
Transaction Costs, (l) fees and expenses payable to any Agent or Lender on the
Forbearance Effective Date or First Amendment Effective Date, respectively,
(m) fees and expenses payable to the Second Lien Administrative Agent or any
Second Lien Lender on the Forbearance Effective Date or First Amendment
Effective Date, respectively, (n) one-time fees and expenses relating to
Permitted Acquisitions (whether or not consummated), and (o) other non-Cash
losses, charges, costs or other items reducing Consolidated Net Income
(excluding any such non-Cash loss, charge, cost or other item to the extent that
it represents an accrual or reserve for potential Cash items in any future
period or amortization of a prepaid Cash item that was paid in a prior period),
minus (ii) other non-Cash items increasing Consolidated Net Income for such
period (excluding any such non-Cash item to the extent it represents the
reversal of an accrual or reserve for potential Cash item in any prior period).

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash and,
to the extent constituting Consolidated Interest Expense, payments made in
respect of the Existing Interest Rate Agreements.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) Consolidated Capital Expenditures (net of any proceeds of (y) any
related financings with respect to such expenditures and (z) any sales of assets
used to finance such expenditures), (b) Consolidated Cash Interest Expense,
(c) provisions for current taxes based on income of Company and its Subsidiaries
and payable in Cash with respect to such period, (d) Cash payments for the
purchase price paid in connection with Permitted Acquisitions (whether or not
consummated), to the extent not paid with the proceeds of any Indebtedness
(other than Revolving Loans) or from the issuance of, or capital contribution in
respect of, any equity securities and (e) transaction costs and expenses paid in

 

14



--------------------------------------------------------------------------------

Cash in connection with Permitted Acquisitions (whether or not consummated) and
added back to net income in the determination of Consolidated Adjusted EBITDA.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases and capitalized interest)
of Company and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of Company and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, excluding
(ii) (a) the income (or loss) of any Person (other than a Subsidiary of Company)
in which any other Person (other than Company or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Company or any of its Subsidiaries by such Person
during such period, (b) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of Company or is merged into or consolidated with
Company or any of its Subsidiaries or that Person’s assets are acquired by
Company or any of its Subsidiaries, (c) the income of any Subsidiary of Company
to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, and (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains or net
extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Intercreditor Agreement, the First Amendment Agreement and any
documents or certificates executed by Company in favor of Issuing Bank relating
to Letters of Credit, and all other documents, instruments or agreements
executed and delivered by a Credit Party for the benefit of any Agent, Issuing
Bank or any Lender in connection herewith.

“Excluded Equity Issuance” means (a) Cash proceeds resulting from the issuance
of Capital Stock by the Company to management or employees of the Company or any
of its Subsidiaries under any employee stock option or stock purchase plan or
other employee benefits plan in existence from time to time, (b) Cash proceeds
resulting from the issuance of Capital Stock by a wholly-owned Subsidiary of the
Company to the Company or another wholly-owned Subsidiary of the Company
constituting an Investment permitted under Section 6.7, (c) Cash proceeds
resulting from the issuance of Capital Stock by the Company to the

 

15



--------------------------------------------------------------------------------

extent used within one hundred eighty (180) days of receipt thereof by or for
the account of the Company to finance the consummation of a Permitted
Acquisition, (d) up to $50,000,000 of Cash proceeds resulting from the issuance
of Capital Stock (other than proceeds of the Equity Issuance) by the Company to
the extent used within sixty (60) days of receipt thereof by or for the account
of the Company to finance Capital Expenditures of the Company and its
Subsidiaries and/or any Investment otherwise permitted pursuant to Section 6.7
and (e) Cash proceeds resulting from the issuance of Capital Stock by a Foreign
Subsidiary to qualify directors where required to satisfy requirements of
applicable law, in each instance, with respect to the ownership of Capital Stock
of such Foreign Subsidiary.

“Existing Headquarters Asset” means the property commonly known as 3100 44th
Street Southwest, Grandville, Michigan.

“Existing Headquarters Asset Sale” means the sale by the Company of the Existing
Headquarters Asset pursuant to an Asset Sale.

“Existing Headquarters Reserve” means, (a) at any time prior to the payment in
full of the obligations under the Existing Headquarters Loan, an amount equal to
the then outstanding principal balance of the Existing Headquarters Loan, and
(b) at all times thereafter, an amount equal to zero Dollars ($-0-). For the
avoidance of doubt the Existing Headquarters Reserve shall be zero Dollars
($-0-) in the event that any Revolving Loan is concurrently used when made to
repay in full the obligations under the Existing Headquarters Loan.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (a) Consolidated Adjusted EBITDA for the four Fiscal Quarter period
then ended to (b) Consolidated Cash Interest Expense for such four Fiscal
Quarter period. Notwithstanding the foregoing, for purposes of determining the
Interest Coverage Ratio for the Fiscal Quarter (i) ending closest to
December 31, 2008, the Consolidated Cash Interest Expense for such Fiscal
Quarter (after giving pro forma effect to the Company’s recapitalization plan
and assuming such recapitalization plan was consummated as of the first day of
such Fiscal Quarter) shall be multiplied by four, (ii) ending closest to
March 31, 2009, the Consolidated Cash Interest Expense for such Fiscal Quarter
shall be multiplied by four, (iii) ending closest to June 30, 2009, the
Consolidated Cash Interest Expense for the two most recently ended Fiscal
Quarters shall be multiplied by two, and (iv) ending closest to September 30,
2009, the Consolidated Cash Interest Expense for the three most recently ended
Fiscal Quarters multiplied by  4/3.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the First Amendment Effective Date but subsequently,
whether before or after entering into a Hedge Agreement, ceases to be a Lender)
including, without limitation, each such Affiliate that enters into a joinder
agreement acceptable to the Collateral Agent.

 

16



--------------------------------------------------------------------------------

(c) The definition of the term “Permitted Acquisition” set forth in Section 1.1
of the Credit Agreement is hereby amended by (i) substituting the provisions set
forth below in lieu of clause (f) thereof, and (ii) re-designating current
clause (g) thereof as clause “(h)”

(f) after giving effect to such acquisition (and the borrowing of any Loans in
connection therewith), the Revolving Commitments and Cash of the Company and its
Subsidiaries shall exceed the Total Utilization of Revolving Commitments plus
the Existing Headquarters Reserve by at least $20,000,000;

(g) after giving effect to such acquisition, Consolidated Adjusted EBITDA for
the most recent twelve month period prior to the acquisition date for which
financial statements are available shall not be reduced by more than $2,000,000,
subject to pro forma adjustments reasonably acceptable to the Administrative
Agent; and

(d) Section 2.14(a) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

(a) Asset Sales. No later than the third (3rd) Business Day following the date
of receipt by Company or any of its Subsidiaries of any Net Asset Sale Proceeds,
Company shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to such Net Asset Sale Proceeds; provided, that (i) so long as no Default or
Event of Default shall have occurred and be continuing, and (ii) to the extent
that aggregate Net Asset Sale Proceeds from the Closing Date through the
applicable date of determination do not exceed $5,000,000, Company shall have
the option, directly or through one or more of its Subsidiaries, to invest such
Net Asset Sale Proceeds (other than Net Asset Sale Proceeds from any Existing
Headquarters Asset Sale) within one hundred eighty days of receipt thereof in
long term productive assets of the general type used in the business of Company
and its Subsidiaries; provided, further, that, pending any such investment all
such Net Asset Sale Proceeds shall be applied to prepay Revolving Loans to the
extent outstanding (without a reduction in Revolving Commitments); provided
still further, the Net Asset Sale Proceeds from the Existing Headquarters Asset
Sale may be applied first against the Existing Headquarters Loan, with any such
Net Asset Sale Proceeds remaining after payment in full in Cash of the Existing
Headquarters Loan being applied as otherwise required by this Section 2.14(a)
(without being reinvested as otherwise permitted by Section 2.14(a)).

(e) Section 2.14(e) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year ending closest
to December 31, 2009), Company shall, no later than ninety days after the end of
such Fiscal Year, prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to (i) 75% of such Consolidated Excess Cash Flow minus (ii) voluntary repayments
of the Term Loans and Revolving Loans to the extent

 

17



--------------------------------------------------------------------------------

the Revolving Commitments are permanently reduced in connection with such
repayments of Revolving Loans; provided, for any Fiscal Year in which the
Leverage Ratio (determined by reference to the Compliance Certificate delivered
pursuant to Section 5.1(d) calculating the Leverage Ratio as of the last day of
such Fiscal Year) shall be 3.00 to 1.00 or less, Company shall only be required
to make the prepayments and/or reductions otherwise required hereby in an amount
equal to 50% of such Consolidated Excess Cash Flow.

(f) Section 4.9 of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

4.9. No Material Adverse Change. Since December 30, 2007, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect; provided, that the Lenders acknowledge
that, in and of themselves, (i) the Designated Defaults, (ii) the events that
have been Previously Disclosed (as such term is defined in the Investment
Agreements), and (iii) the execution and delivery of the First Amendment
Agreement, the Corresponding Second Lien Agreement and the Investment
Agreements, in and of themselves, and the consummation of the respective
transactions contemplated hereby and thereby, do not constitute a Material
Adverse Effect for purposes of this Agreement.

(g) Schedule 4.21 to the Credit Agreement is hereby deleted in its entirety and
a revised Schedule 4.21 attached hereto as Exhibit C is substituted in lieu
thereof.

(h) Section 5.1(b) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(b) Monthly and Quarterly Financial Statements.

(i) As soon as available, and in any event within 30 days after the end of each
monthly fiscal period, the consolidated balance sheet of Company and its
Subsidiaries as at the end of such monthly fiscal period and the related
consolidated statements of income and cash flows of Company and its Subsidiaries
for such monthly fiscal period, in each case in the form customarily prepared by
the Company; and

(ii) As soon as available, and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, the consolidated balance
sheet of Company and its Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated statements of income and cash flows of Company and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year and the corresponding figures from the
Financial Plan for the current Fiscal Year, all in reasonable detail, together
with a Financial Officer Certification and a Narrative Report with respect
thereto,

 

18



--------------------------------------------------------------------------------

provided, that, the Company acknowledges and agrees that the Company shall in
any event deliver financial statements under this clause (b)(ii) with no less
information set forth therein than the financial disclosures required to be
provided by the Company in respect thereof in form 10-Q;

(i) Section 5.1(c) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, (i) the consolidated balance sheet of
Company and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of Ernst &
Young LLP or other independent certified public accountants of recognized
national standing selected by Company, and reasonably satisfactory to
Administrative Agent (which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of the
Credit Documents and (2) whether, in connection therewith, any condition or
event that constitutes a Default or an Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof;

(j) Section 5.1(i) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(i) Financial Plan. As soon as practicable and in any event no later than
March 7th of each Fiscal Year, a consolidated plan and financial forecast for
the then current Fiscal Year and the forthcoming Fiscal Year (or portions
thereof) on a year by year basis, and for the then current Fiscal Year on a
quarter by quarter basis (a “Financial Plan”), including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Company and its Subsidiaries for each such Fiscal Year, together
with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based, and
(ii) forecasted consolidated statements of income and cash flows of Company and
its Subsidiaries for each quarter of each such Fiscal Year;

 

19



--------------------------------------------------------------------------------

(k) Section 5.1(p) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(p) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Company to its security holders acting in such capacity
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Company or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by Company or any of its
Subsidiaries to the public concerning material developments in the business of
Company or any of its Subsidiaries of a kind generally required to be filed by
the Company and its Subsidiaries on Form 8 K, provided, that any information in
this clause (A) that is filed with the Securities and Exchange Commission by the
Company shall be deemed delivered for purposes of this Section 5.1(p) and
(B) such other information and data with respect to Company or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent; and.

(l) Section 5.10 of the Credit Agreement is hereby amended by adding new clause
(c) immediately following clause (b) thereof as follows:

(c) The foregoing provisions of this Section 5.10 notwithstanding, in the event
the Collateral Agent or Administrative Agent shall determine in its reasonable
discretion, that the costs of obtaining Liens and security interest required by
this Section 5.10 are excessive in relation to the value of the security to be
afforded thereby or obtaining such interest is not commercially practicable,
then the Company or the applicable Subsidiary shall not be required to comply
with the provisions of clauses (a) and/or (b) of this Section 5.10; provided,
that the Second Lien Lenders have made a similar determination and the Second
Lien Collateral Agent shall not have been granted Liens on or security interests
in such assets.

(m) Section 5.11 of the Credit Agreement is hereby amended by adding the
following language immediately following the last sentence of such Section 5.11:

The foregoing provisions of this Section 5.11 notwithstanding, in the event the
Collateral Agent or Administrative Agent shall determine in its reasonable
discretion, that the costs of obtaining liens and security interest required by
this Section 5.11 are excessive in relation to the value of the security to be
afforded thereby or obtaining such interest is not commercially practicable,
then the Company or the applicable Subsidiary shall not be required to comply
with the provisions of this Section 5.11; provided, that the Second Lien Lenders
have made a similar determination and the Second Lien Collateral Agent shall not
have been granted liens on or security interests in such assets.

 

20



--------------------------------------------------------------------------------

(n) Section 5.12 of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

5.12. Interest Rate Protection. No later than one hundred twenty (120) days
following the First Amendment Effective Date and at all times thereafter until
the third anniversary of the Closing Date, Company shall obtain and cause to be
maintained protection against fluctuations in interest rates pursuant to one or
more Interest Rate Agreements in form and substance reasonably satisfactory to
Administrative Agent, in order to ensure that no less than 50% of the aggregate
principal amount of the total Indebtedness of Company and its Subsidiaries then
outstanding from time to time is either (i) subject to such Interest Rate
Agreements or (ii) Indebtedness that bears interest at a fixed rate.”

(o) Section 5.13 of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

5.13. Further Assurances.

(a) At any time or from time to time upon the request of Administrative Agent,
each Credit Party will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as
Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by Guarantors and are secured
by substantially all of the assets of Company, and its Subsidiaries and all of
the outstanding Capital Stock of Company and its Subsidiaries (subject to
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries). If at any time after the last day of the Fiscal Year ending
closest to December 31, 2008 the gross revenues of X-Rite GmbH exceed the
foreign currency equivalent of $5,000,000 for any trailing twelve month period
(the “Pledge Threshold”) the Company shall (a) provide prompt written notice
thereof to the Administrative Agent and (b) cause each of X-Rite Global,
Incorporated and X-Rite Holdings, Inc. to deliver, as soon as practicable and in
any event within sixty (60) days following the date on which the Pledge
Threshold has been reached, (i) a share pledge agreement entered into among
X-Rite Global, Incorporated, X-Rite Holdings, Inc. and the Collateral Agent, and
acknowledged by X-Rite GmbH, fully effective and valid under German law, (ii) an
opinion of German counsel issued to the Collateral Agent in respect of the
foregoing share pledge agreement and (iii) all other documents reasonably
necessary to perfect the Collateral Agent’s security interest in 65% of the
voting Capital Stock of X-Rite GmbH (including stock certificates representing
65% of such voting Capital Stock of X-Rite GmbH) and 100% of the non-voting
Capital Stock of X-Rite GmbH (including stock certificates representing 100% of
such non-voting Capital Stock of X-Rite GmbH, if any).

 

21



--------------------------------------------------------------------------------

(b) In the event X-Rite International, Inc., a corporation formed under the laws
of Barbados, is not dissolved on or prior to December 31, 2008 (or such later
date as agreed by the Collateral Agent or the Administrative Agent in its
reasonable discretion), the Company shall deliver to Administrative Agent and to
Collateral Agent all such documents, agreements, instruments and certificates as
are similar to those described in Section 5.10(a)(iii) above, and Company shall
take all of the actions necessary to grant and to perfect a First Priority Lien
in favor of Collateral Agent, for the benefit of the Secured Parties, under the
Pledge and Security Agreement in 65% of the voting Capital Stock of X-Rite
International, Inc. and 100% of the non-voting Capital Stock of X-Rite
International, Inc.”

(p) Section 5.21(b) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

(b) Simultaneously with the Existing Headquarters Asset Sale, Company and its
Subsidiaries shall (i) repay in full all Indebtedness outstanding under the
Existing Headquarters Loan with the proceeds of the Existing Headquarters Asset
Sale, (ii) terminate any commitments to lend or make other extensions of credit
thereunder and (iii) deliver to Administrative Agent copies of all documents or
instruments necessary to release all Liens (including, without limitation, the
Existing Headquarters Mortgage) securing Indebtedness outstanding under the
Existing Headquarters Loan or other obligations of Company and its Subsidiaries
thereunder being repaid in connection with the closing of the Existing
Headquarters Asset Sale.

(q) Section 5.23 of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

5.23. Intentionally Omitted.

(r) Section 5 of the Credit Agreement is hereby further amended by adding the
following new Section 5.24 immediately following Section 5.23 thereof as
follows:

5.24. Lender Meetings. In the event that, at any time after the First Amendment
Effective Date, the Company delivers to Administrative Agent or any Lender
financial statements pursuant to Section 5.1(b)(ii) demonstrating that the
Leverage Ratio for the twelve (12) month period ending on the last day of the
applicable Fiscal Quarter is greater than 4.00 to 1.00, upon the request of the
Administrative Agent or Requisite Lenders, within five (5) days after receipt by
the Administrative Agent or such Lender, as the case may be, of such financial
statements, the Administrative Agent or Requisite Lenders may request the
Company to conduct a conference call with Administrative Agent and any Lenders
who desire to participate therein to discuss the most recently reported
financial results and the financial condition of the Company and its
Subsidiaries,

 

22



--------------------------------------------------------------------------------

on which call shall be present the chief financial officer and such other
officers of the Credit Parties as may be reasonably requested to attend by
Administrative Agent or Requisite Lenders. Such conference calls shall be held
at a time convenient to the Administrative Agent, such Requisite Lenders and the
Company.

(s) Section 6.1(b) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(b) Investments permitted pursuant to Section 6.7(d);

(t) Section 6.1(n) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(n) from the Closing Date, through and including the date that is the earlier of
(i) the date of the Existing Headquarters Asset Sale and (ii) October 24, 2012,
the Existing Headquarters Loan and the Existing Headquarters Guaranty; provided,
that such Existing Headquarters Loan shall be repaid in Cash in full on the
earlier of (x) the date of the Existing Headquarters Asset Sale and
(y) October 24, 2012; provided, further, that the Existing Headquarters Guaranty
shall be cancelled and released upon the repayment in full of the Existing
Headquarters Loan; and

(u) Section 6.1 of the Credit Agreement is hereby further amended by
(i) deleting the “and” at the end of clause (m) thereof, and (ii) adding a new
clause (o) thereto immediately following clause (n) thereof as follows:

(o) unsecured Indebtedness of the Company and its Subsidiaries not to exceed
$30,000,000 in aggregate principal amount at any time outstanding which is
subordinated to the Obligations in a manner reasonably satisfactory to
Administrative Agent; provided, that, immediately prior to the incurrence of any
such Indebtedness, the Leverage Ratio, as determined of the last day of the
immediately preceding Fiscal Quarter with respect to which the Company has
delivered to Administrative Agent and Lenders the financial statements required
pursuant to Section 5.1(b)(ii), for the twelve (12) month period ending on such
date, is less than 4.00 to 1.00.

(v) Section 6.2(p) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(p) from the Closing Date, through and including the date that is the earlier of
(i) the date of the Existing Headquarters Asset Sale and (ii) October 24, 2012,
the Existing Headquarters Mortgage; provided, that such Existing Headquarters
Mortgage shall be fully released on the earlier of the date of (x) the Existing
Headquarters Asset Sale and (y) October 24, 2012.

 

23



--------------------------------------------------------------------------------

(w) Section 6.5(c) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(c) from the Closing Date, through and including the date that is the earlier of
(x) the Existing Headquarters Asset Sale and (y) October 24, 2012, Company may
make (i) payments in respect of the Indebtedness outstanding under the Existing
Headquarters Loan (as in effect on Existing Headquarters Mortgage Modification
Effective Date, after giving effect to the Existing Headquarters Mortgage
Modification) in accordance with the terms thereof and (ii) a single voluntary
prepayment of principal (and accrued interest) in respect of the Indebtedness
outstanding under the Existing Headquarters Loan (as in effect on the Existing
Headquarters Mortgage Modification Effective Date, after giving effect to the
Existing Headquarters Mortgage Modification) (A) with the proceeds of the
Existing Headquarters Asset Sale and/or (B) with Cash on hand or with the
proceeds of a Revolving Loan; provided, in each case, that the Company shall
promptly comply with its obligations under Section 5.11.

(x) Section 6.7(b) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(b)(i) equity Investments owned by the Company and its Subsidiaries as of the
First Amendment Effective Date in any Subsidiary, (ii) Investments described in
clauses (i) and (ii) of the definition thereof made after the Closing Date in
any wholly-owned Guarantor Subsidiary, (iii) Investments described in clauses
(i) and (ii) of the definition thereof made after the Closing Date by any
Foreign Subsidiary of the Company to another Foreign Subsidiary of the Company,
and (iv) Investments described in clauses (i) and (ii) of the definition thereof
made by the Company or any Domestic Subsidiary of the Company in Foreign
Subsidiaries of the Company, provided, that, before and after giving effect to
each such Investment made on or after the First Amendment Effective Date, the
aggregate amount of all Investments, determined on a net basis, made pursuant to
this clause (iv) on or after the First Amendment Effective Date plus the
outstanding principal balance of all Investments made pursuant to
Section 6.7(d)(iii) on or after the First Amendment Effective Date shall not
exceed $10,000,000;

(y) Section 6.7(d) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(d) Investments described in clause (iii) of the definition thereof made by
(i) any Domestic Subsidiary of the Company or the Company to any other Domestic
Subsidiary of the Company (other than GretagMacbeth, LLC) or the Company;
(ii) any Foreign Subsidiary to the Company or any Subsidiary of the Company;
(iii) (x) the Company or any Domestic Subsidiary of the Company to Foreign
Subsidiaries of the Company outstanding on the First Amendment Effective Date,
and (y) the Company or any Domestic Subsidiary of the Company to Foreign
Subsidiaries of the Company on or after the First Amendment Effective Date,
provided, that, before and after giving effect to each such

 

24



--------------------------------------------------------------------------------

Investment made on or after the First Amendment Effective Date, the aggregate
outstanding principal balance of all Investments made pursuant to this clause
(iii)(y) on or after the First Amendment Effective Date plus the aggregate
amount of all Investments, determined on a net basis, made pursuant to
Section 6.7(b)(iv) on or after the First Amendment Effective Date shall not
exceed $10,000,000; or (iv) a Foreign Subsidiary of the Company to another
Foreign Subsidiary of the Company; provided, that (A) all Investments permitted
pursuant to clauses (i), (ii) and (iii) of this Section 6.7(d), if constituting
Indebtedness, shall be evidenced by promissory notes, (B) all such notes
evidencing such Investments shall be subject to a First Priority Lien pursuant
to the Pledge and Security Agreement, and (C) all such Investments if
constituting Indebtedness shall be unsecured and, if owed by a Credit Party,
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of any applicable promissory notes or an intercompany
subordination agreement that, in any such case, is reasonably satisfactory to
Administrative Agent;

(z) Section 6.8(a) of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

(a) Interest Coverage Ratio. Company shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter ending closest to the dates set
forth below, beginning with the Fiscal Quarter ending closest to December 31,
2008, to be less than the correlative ratio indicated in the following table:

 

Fiscal Quarter Ended

   Interest Coverage
Ratio

December 31, 2008

   1.50 to 1.00

March 31, 2009

   1.60 to 1.00

June 30, 2009

   1.70 to 1.00

September 30, 2009

   1.80 to 1.00

December 31, 2009

   1.90 to 1.00

March 31, 2010 and the last day of each Fiscal Quarter ending thereafter

   2.00 to 1.00

(aa) Section 6.8(b) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

(b) Leverage Ratio. Company shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter ending closest to the dates set forth below, beginning
with the Fiscal Quarter ending closest to December 31, 2008, to exceed the
correlative ratio indicated in the following table:

 

Fiscal Quarter Ended

   Leverage
Ratio

December 31, 2008

   5.75 to 1.00

 

25



--------------------------------------------------------------------------------

Fiscal Quarter Ended

   Leverage
Ratio

March 31, 2009

   5.75 to 1.00

June 30, 2009

   5.50 to 1.00

September 30, 2009

   5.25 to 1.00

December 31, 2009

   5.00 to 1.00

March 31, 2010

   4.88 to 1.00

June 30, 2010

   4.75 to 1.00

September 30, 2010

   4.63 to 1.00

December 31, 2010

   4.50 to 1.00

March 31, 2011

   4.38 to 1.00

June 30, 2011

   4.25 to 1.00

September 30, 2011

   4.13 to 1.00

December 31, 2011

   4.00 to 1.00

March 31, 2012

   3.88 to 1.00

June 30, 2012

   3.75 to 1.00

September 30, 2012

   3.63 to 1.00

December 31, 2012 and the last day of each Fiscal Quarter ending thereafter

   3.50 to 1.00

(bb) Section 6.8(c) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

(c) Maximum Consolidated Capital Expenditures. Company shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any Fiscal Year indicated below, in an aggregate amount for Company and its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year (such amount the “Consolidated Capital Expenditure Limitation”):

 

Fiscal Year

   Consolidated
Capital
Expenditures
Limitation

Fiscal Year 2008

   $ 12,500,000

Fiscal Year 2009

   $ 13,500,000

Fiscal Year 2010 and each Fiscal Year ending thereafter

   $ 14,500,000

 

26



--------------------------------------------------------------------------------

; provided, however, in the event the Company and its Subsidiaries do not expend
the entire Consolidated Capital Expenditure Limitation in any Fiscal Year, the
Company may carry forward to the immediately succeeding Fiscal Year one hundred
percent (100%) of the unutilized portion (but in no event more than $3,500,000).
All Consolidated Capital Expenditures shall first be applied to reduce the
applicable Consolidated Capital Expenditure Limitation and then to reduce the
carry-forward from the previous Fiscal Year, if any.

(cc) Section 6.8(d) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

(d) Intentionally Omitted.

(dd) Section 6.9(f) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

“(f) Permitted Acquisitions; provided, that (i) the total consideration paid or
payable (including without limitation, any deferred payment) for all Permitted
Acquisitions consummated after the First Amendment Effective Date shall not
exceed $50,000,000 in the aggregate plus amounts paid with equity the issuance
of which is permitted hereunder or Cash equity proceeds not required to be used
to prepay Loans pursuant to the terms hereof, and (ii) subject to the other
terms and provisions hereof, Company may make such Permitted Acquisitions with
Cash of the Company and its Subsidiaries, proceeds of Revolving Loans and
Indebtedness permitted hereunder, so long as the aggregate amount of all such
Cash of the Company and its Subsidiaries, proceeds of Revolving Loans and
Indebtedness does not exceed $15,000,000 for all such Permitted Acquisitions
during the term of this Agreement (or, to the extent that the aggregate amount
of all such Cash, proceeds of Revolving Loans and Indebtedness permitted
hereunder exceeds $15,000,000, so long as after giving pro forma effect to the
incurrence of such Indebtedness and the consummation of the applicable Permitted
Acquisition, the Leverage Ratio, as determined of the last day of the
immediately preceding Fiscal Quarter with respect to which the Company has
delivered to Administrative Agent and Lenders the financial statements required
pursuant to Section 5.1(b)(ii), for the twelve (12) month period ending on such
date, is less than 4.50 to 1.00;

(ee) Section 6.9(j) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

(j) the Existing Headquarters Asset Sale; provided, that (1) consideration
received for such Asset Sale shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of
Company (or similar governing body)), (2) no less than 100% thereof shall be
paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied as
required by Section 2.14(a); provided that such Net Asset Sale Proceeds shall be
payable against the Existing Headquarters Loan (and thereafter the Loans) no
later than the third (3rd) Business Day following the date of receipt by Company
or any of its Subsidiaries of such Net Asset Sale Proceeds, and such Net Asset
Sale Proceeds may not be reinvested as otherwise permitted by Section 2.14(a);
and

 

27



--------------------------------------------------------------------------------

(ff) Section 6.12 of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

6.12. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Company on terms that are less favorable to Company or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not an Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between Company and any Guarantor Subsidiary; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) or board observers of Company and its Subsidiaries; (c) compensation
arrangements for officers and other employees of Company and its Subsidiaries
entered into in the ordinary course of business; (d) transactions described in
Schedule 6.12; and (e) any transaction between Company and any of its
Subsidiaries and any Subsidiary of Company that is expressly permitted
hereunder.

(gg) Section 6.15 of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

6.15. Amendments or Waivers of Certain Related Agreements. No Credit Party shall
nor shall it permit any of its Subsidiaries to, agree to any material amendment,
restatement, supplement or other modification to, or waiver of, any of its
material rights under any Related Agreement (other than the Second Lien
Indebtedness Documents) after the date hereof without in each case obtaining the
prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver. Except pursuant to the terms and
provisions of the Second Lien Amendment Agreement and the Intercreditor
Reaffirmation, no Credit Party shall agree to any material amendment to any
Second Lien Indebtedness Document in contravention of the Intercreditor
Agreement.

(hh) Section 6.16 of the Credit Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:

6.16. Amendments or Waivers with respect to Certain Indebtedness. Except
pursuant to the terms and provisions of the Existing Headquarters Mortgage
Modification, no Credit Party shall, nor shall it permit any of its Subsidiaries
to, amend or otherwise change the terms of the Existing Headquarters Loan or the
Existing Headquarters Guaranty, or make any payment consistent with an amendment
thereof or change thereto, if the effect of such amendment or change is to
increase the interest rate on the Existing Headquarters Loan, change (to earlier
dates) any dates upon which payments of principal or

 

28



--------------------------------------------------------------------------------

interest are due thereon, change any event of default or condition to an event
of default with respect thereto (other than to eliminate any such event of
default or increase any grace period related thereto), change the redemption,
prepayment or defeasance provisions thereof, change the subordination provisions
of the Existing Headquarters Loan (or of any guaranty thereof), or if the effect
of such amendment or change, together with all other amendments or changes made,
is to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of the Existing Headquarters Loan (or a
trustee or other representative on their behalf) which would be adverse to any
Credit Party or Lenders.

Section 5. Conditions to Effectiveness of this Agreement.

This Agreement shall become effective (the date of such effectiveness being
referred to herein as the “Forbearance Effective Date”) upon satisfaction in a
manner reasonably satisfactory to the Administrative Agent of each of the
following conditions:

(a) the Administrative Agent shall have (i) signed this Agreement, (ii) received
counterparts of this Agreement executed by the Credit Parties and (iii) notified
the parties hereto that it has received counterparts of this Agreement executed
by the Requisite Lenders;

(b) the Administrative Agent shall have received (i) a copy of a fully executed
agreement effecting, with necessary conforming changes, the terms and provisions
of this Agreement with respect to the Second Lien Indebtedness Documents (the
“Corresponding Second Lien Agreement”) in the form attached hereto as Exhibit D,
(ii) a fully executed copy of each of the Investment Agreements (and each of
such Investment Agreements shall have been executed and delivered by each of the
respective parties thereto and shall have become effective in accordance with
its terms), and (iii) a certificate of an Authorized Officer of the Company
substantially in the form attached hereto as Exhibit E-1, dated as of the
Forbearance Effective Date, confirming satisfaction of the conditions precedent
set forth in Sections 5(d), 5(e), 5(f) and 5(g) and in Sections 5(d), 5(e) and
5(f) of the Corresponding Second Lien Agreement;

(c) the Administrative Agent shall have received a fully executed original of
the Consent and Reaffirmation to Intercreditor Agreement executed by the Second
Lien Collateral Agent, the Collateral Agent, the Company and the other Credit
Parties (the “Intercreditor Reaffirmation”) in the form attached hereto as
Exhibit F;

(d) the Company shall have paid all fees then due and payable to the
Administrative Agent pursuant to the Credit Documents and, to the extent
invoiced by the Administrative Agent not less than two (2) Business Days prior
to the Forbearance Effective Date, shall have reimbursed the Administrative
Agent for all reasonable costs and expenses incurred by the Administrative Agent
in connection with this Agreement, including, without limitation, the
preparation, negotiation and execution of this Agreement (including reasonable
attorney’s fees of counsel to the Administrative Agent) and all actual costs and
expenses of the consultants or financial advisors employed or retained by the
Administrative Agent, on behalf of the Lenders, in connection with the
restructuring of the Loans and the negotiation of this Agreement;

 

29



--------------------------------------------------------------------------------

(e) the Company shall have paid (and the Company hereby covenants and agrees to
pay) to the Administrative Agent in immediately available Dollars, for the
benefit of each Term Lender that has delivered an executed signature page to
this Agreement on or prior to the date hereof (each a “Signing Term Lender”), a
fee in an amount equal to one-half of one percent (0.50%) of the outstanding
principal balance of the Term Loans held by such Signing Term Lender as of the
Forbearance Effective Date, which fee shall be non-refundable for any reason and
fully earned and payable as of the date hereof;

(f) the Company shall have paid (and the Company hereby covenants and agrees to
pay) to the Administrative Agent in immediately available Dollars, for the
benefit of each Revolving Lender that has delivered an executed signature page
to this Agreement on or prior to the date hereof (each a “Signing Revolving
Lender”), a fee in an amount equal to one-half of one percent (0.50%) of such
Lender’s Revolving Commitment as in effect as of the Forbearance Effective Date,
which fee shall be non-refundable for any reason and fully earned and payable as
of the date hereof; and

(g) the accuracy of the representations and warranties contained in Section 7
hereof.

Section 6. Conditions to Effectiveness of Waiver of Designated Defaults and
Amendments to the Credit Agreement. Notwithstanding anything to the contrary set
forth herein, the waiver of each of the Designated Defaults set forth in
Section 3, and the respective amendments to the Credit Agreement set forth in
Section 4, in each case shall become effective (the date of such effectiveness
being referred to herein as the “First Amendment Effective Date”) upon
satisfaction in a manner reasonably satisfactory to the Administrative Agent of
each of the following conditions:

(a) the Forbearance Termination Date shall not have occurred;

(b) the Administrative Agent shall have received a certificate of an Authorized
Officer of Company substantially in the form attached hereto as Exhibit E-2,
dated as of the First Amendment Effective Date, confirming satisfaction of the
conditions precedent set forth in Sections 6(a), 6(d) (to the extent
applicable), 6(e), 6(f), 6(g), 6(h), 6(i), 6(j), 6(k) and 6(l) and in Sections
6(a), 6(d) (to the extent applicable), 6(e), 6(f), 6(g), 6(h), 6(i), 6(j) and
6(k) of the Corresponding Second Lien Agreement;

(c) the Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that (i) the Required Equity Issuance has been consummated
in accordance with the terms and provisions of the respective Investment
Agreements, this Agreement and applicable law, (ii) the Required Gross Proceeds
are not less than $125,000,000, (iii) Required Gross Proceeds in an amount
necessary to pay and satisfy in full all Restructuring Transaction Costs shall
be applied substantially contemporaneously with receipt thereof by or for the
account of the Company in payment of the Initial Equity Issuance Payment, the
Goldman Hedge Payoff Amount, the Existing Headquarters Loan Repayment Amount,
the First Lien Lender Fees and the Second Lien Lender Fees, in each case to the
extent and in the manner contemplated by this Agreement, (iv) the Net Cash
Proceeds from Required Equity Issuance have been applied on account of the
Required Equity Issuance Mandatory Prepayment and the Initial Second Lien
Prepayment, in each case to the extent and in the manner contemplated by this
Agreement, and (v) all conditions set forth in Section 5 of this Agreement have
been satisfied;

 

30



--------------------------------------------------------------------------------

(d) if the Life Insurance Policy Sale was consummated after the Forbearance
Effective Date, the Company shall have made a mandatory prepayment of the Term
Loans with the Net Asset Sale Proceeds of such sale (other than the Retained
Insurance Proceed) pursuant to Section 2.14 of the Credit Agreement to the
extent and in the manner contemplated by this Agreement;

(e) the Company shall have delivered to the Administrative Agent (i) a
certificate of the Secretary or an Assistant Secretary of each of the Credit
Parties certifying (A) the names and true signatures of the officers of each of
the Credit Parties authorized to sign this Agreement and the other documents to
be delivered hereunder and (B) the resolutions of the board of directors (or
other governing authority) of the Credit Parties evidencing approval for this
Agreement, and the Credit Agreement, as amended hereby, and (ii) originally
executed copies of the favorable opinions of counsel to the Credit Parties
(which counsel shall be reasonably satisfactory to the Administrative Agent)
with respect to such matters as Administrative Agent may reasonably request,
dated as of the First Amendment Effective Date and otherwise in form and
substance reasonably satisfactory to the Administrative Agent (and each Credit
Party hereby instructs such counsel to deliver such opinions to Agents and
Lenders);

(f) the Company shall have delivered to the Administrative Agent a certificate
executed by an Authorized Officer of Company in form and substance reasonably
satisfactory to the Administrative Agent certifying that the Consolidated
Adjusted EBITDA for the Fiscal Quarter ended June 30, 2008 is not less than
$15,000,000;

(g) the Company shall have paid (and the Company hereby covenants and agrees to
pay) to the Administrative Agent in immediately available Dollars, for the
benefit of each Signing Term Lender, a fee in an amount equal to one-quarter of
one percent (0.25%) of the outstanding principal balance of the Term Loans held
by such Signing Term Lender as of the First Amendment Effective Date (determined
after giving effect to the repayment of such outstanding principal balance on or
prior to the First Amendment Effective Date), which fee shall be non-refundable
for any reason and fully earned and payable as of the First Amendment Effective
Date (such fee, the “Term Lender Fees”);

(h) the Company shall have paid (and the Company hereby covenants and agrees to
pay) to the Administrative Agent in immediately available Dollars, for the
benefit of each Signing Revolving Lender, a fee in an amount equal to one-half
of one percent (0.50%) of such Lenders Revolving Commitment as in effect as of
the First Amendment Effective Date, which fee shall be non-refundable for any
reason and fully earned and payable as of the First Amendment Effective Date
(such fees, together with the fees referred to in Section 6(g) herein
collectively, the “First Lien Lender Fees”);

(i) the Company shall have paid all fees then due and payable to the
Administrative Agent pursuant to the Credit Documents and, to the extent
invoiced by the Administrative Agent not less than two (2) Business Days prior
to the First Amendment Effective Date, shall have reimbursed the Administrative
Agent for all costs and expenses incurred by the Administrative Agent in
connection with this Agreement, including, without limitation, the preparation,
negotiation and execution of this Agreement (including reasonable attorney’s
fees of counsel to the Administrative Agent) and all actual reasonable costs and
expenses of the consultants or financial advisors employed or retained by the
Administrative Agent, on behalf of the Lenders, in connection with the
restructuring of the Loans and the negotiation of this Agreement;

 

31



--------------------------------------------------------------------------------

(j) the accuracy of the representations and warranties contained in Section 7
hereof;

(k) the Company shall have delivered to the Administrative Agent and the
Collateral Agent (i) an updated Collateral Questionnaire, dated as of the First
Amendment Effective Date and executed by each Credit Party, and (ii) a
certificate of an Authorized Officer of the Company certifying that all Uniform
Commercial Code financing statements (including fixtures filings, as applicable)
and all supplemental intellectual property security agreements or other
appropriate filings, recordings or registrations, have been filed (or will be
filed on the First Amendment Effective Date) of record in each governmental,
municipal or other appropriate office in each jurisdiction identified pursuant
to clause (i) above to the extent reasonably necessary to effect, protect and
perfect the security interests under the Collateral Documents for a period of
not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period) or as reasonably required by the Collateral Agent;

(l) after giving effect to Section 3 of this Agreement, no Default or Event of
Default under the Credit Agreement, as amended hereby, shall have occurred and
be continuing; and

(m) the Existing Headquarters Mortgage Modification shall have become effective.

The Administrative Agent agrees that, upon receipt by the Administrative Agent
of: (a) a certificate of an Authorized Officer of the Company certifying that,
subject to (i) the application of the Net Cash Proceeds from Required Equity
Issuance in payment of the Required Equity Issuance Mandatory Prepayment and the
Initial Second Lien Prepayment, in each case to the extent and in the manner
contemplated by this Agreement, and (ii) the funding by the Equity Investors of
the Required Gross Proceeds and the application thereof to the payment and
satisfaction in full of the Initial Equity Issuance Payment, the Goldman Hedge
Payoff Amount, the Existing Headquarters Loan Repayment Amount, the First Lien
Lender Fees and the Second Lien Lender Fees, in each case to the extent and in
the manner contemplated by this Agreement, the Company has satisfied the
conditions set forth in this Section 6 required to be satisfied by the Company;
(b) all documents required to be delivered by the Company to the Administrative
Agent pursuant to this Section 6, in each case in form and substance conforming
to the requirements with respect thereto set forth in this Section 6, as
reasonably determined by the Administrative Agent; and (c) a funds flow
describing the sources and uses of the Required Gross Proceeds and the Net Cash
Proceeds from Required Equity Issuance, respectively, that are consistent with
the sources and uses of the Required Gross Proceeds and the Net Cash Proceeds
from Required Equity Issuance consented to and otherwise contemplated by the
terms and provisions of this Agreement, the Administrative Agent shall deliver
written notice to the Company and OEP confirming that (x) the documents
delivered pursuant to clause (b) of this paragraph above, are in form and
substance satisfactory to the Administrative Agent (so long as such documents
are in fact, in form and substance reasonably satisfactory to the Administrative
Agent) and (y) upon satisfaction of the requirements set forth in clauses (a)(i)
and (ii) in this paragraph, and in reliance on the certificate of the Authorized
Officer described in clause (a) above, the First Amendment Effective Date will
occur.

 

32



--------------------------------------------------------------------------------

Section 7. Representations and Warranties.

To induce the Agents and the Lenders to enter into this Agreement, each Credit
Party hereby represents and warrants to the Agents and Lenders that (i) as of
the date hereof (in the case of each of such representations and warranties,
other than those set forth in clause (a) below) and (ii) as of the First
Amendment Effective Date (in the case of all such representations and
warranties):

(a) After giving effect to Sections 2, 3 and 4 of this Agreement, each of the
representations and warranties made by such Credit Party contained in the Credit
Documents are true and correct in all material respects (without duplication of
any materiality qualifiers contained therein) as of such date, except to the
extent such representation or warranty expressly relates to an earlier date (in
which case, such representations and warranties were true and correct in all
material respects (without duplication of any materiality qualifiers contained
therein) as of such earlier date);

(b) such Credit Party has all requisite corporate or limited liability company,
as applicable, power and authority to execute, deliver and perform its
obligations under this Agreement and the Credit Agreement, as amended hereby;

(c) the execution, delivery and performance by such Credit Party of this
Agreement and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action by such Credit Party;

(d) the execution, delivery and performance by such Credit Party of this
Agreement, and the Credit Agreement, as amended hereby, and the consummation of
the transactions contemplated hereby, do not and will not (i) violate any
provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, any of the Organizational Documents of
Company or any of its Subsidiaries, or any order, judgment or decree of any
court or other agency of government binding on Company or any of its
Subsidiaries, except to the extent that any such violations could not singly or
in the aggregate reasonably be expected to have a Material Adverse Effect;
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Company or
any of its Subsidiaries, except to the extent that any such conflicts, breaches
or defaults could not singly or in the aggregate reasonably be expected to have
a Material Adverse Effect; (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Company or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of Secured Parties); or (iv) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries,
except for such approvals or consents that were obtained on or before the date
hereof and disclosed in writing to the Administrative Agent except for any such
approvals or consents the failure of which to obtain could not singly or in the
aggregate reasonably be expected to have a Material Adverse Effect;

 

33



--------------------------------------------------------------------------------

(e) this Agreement constitutes, and the Credit Agreement, as amended hereby, on
the First Amendment Effective Date shall constitute, the legal, valid and
binding obligation of such Credit Party, enforceable against such Person in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

(f) no Default or Event of Default presently exists, other than the Designated
Defaults.

Section 8. Reference and Effect on the Credit Documents.

(a) On and after the Amendment Closing Date each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and the other
Credit Documents to the “Credit Agreement”, shall mean and be a reference to the
Credit Agreement, as amended or otherwise modified hereby.

(b) The Credit Agreement, the Notes and each of the other Credit Documents, as
specifically amended or otherwise modified by this Agreement, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agents under any of the Credit Documents, nor
constitute a waiver of any provision of any of the Credit Documents. The Credit
Agreement and the other Credit Documents are in full force and effect and are
hereby in all respects ratified and confirmed.

(d) Except as expressly set forth herein, nothing contained in this Agreement
and no action by, or inaction on the part of, any Lender or the Agent shall, or
shall be deemed to, directly or indirectly constitute a consent to or waiver of
any past, present or future violation of any provisions of the Credit Agreement
or any other Credit Document.

(e) This Agreement is a Credit Document.

Section 9. Amendments; Successors and Assigns.

No amendment, modification, termination or waiver of any provision of this
Agreement, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Administrative
Agent, the Collateral Agent and the Requisite Lenders and, in the case of any
such amendment or modification, each of the Credit Parties. This Agreement shall
be binding upon the parties hereto and their respective successors and assigns
and shall inure to the benefit of the parties hereto and the successors and
assigns of Lenders. No Credit Party’s rights or obligations hereunder nor any
interest therein may be assigned or delegated to any other Person by any Credit
Party without the prior written consent of the Administrative Agent, the
Collateral Agent and the Requisite Lenders.

Section 10. Tolling of Statute of Limitations.

Each and every statute of limitations or other applicable law, rule or
regulation governing the time by which any Agent or any Lender must commence
legal proceedings or

 

34



--------------------------------------------------------------------------------

otherwise take any action with respect to exercising any of its respective
rights, powers or remedies directly or indirectly against the Credit Parties
with respect to any breach or default existing on or prior to the Forbearance
Termination Date, including, without limitation, actions under or in respect of
the Credit Agreement or any of the other Credit Documents, shall be tolled while
this Agreement is effective. Each Credit Party agrees, to the fullest extent
permitted by law, not to include such period of time in any assertion by it at
any time that a statute of limitations or other applicable law, rule or
regulation bars or otherwise acts as a defense (whether equitable or legal) to
any legal proceeding or other action by any Agent or any Lender in exercise of
its respective rights, powers or remedies, directly or indirectly, with respect
to any or all of the breaches or defaults referred to in the immediately
preceding sentence.

Section 11. Agreement Not a Defense.

Each Credit Party agrees that, subject to the Forbearance, the waiver of the
Designated Defaults set forth in Section 3 hereof and the other terms and
provisions of this Agreement, the agreements of the Agents and Lenders under
this Agreement shall not constitute a defense by the Credit Parties to the
exercise by any Agent or any Lender of any right, power or remedy which such
Person may have under or in respect of the Credit Agreement or any of the other
Credit Documents and any other agreement or document relating thereto (and
including rights, powers and remedies at law, in equity or by statute).

Section 12. GOVERNING LAW AND JURISDICTION.

(a) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

(b) SUBMISSION TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE CREDIT AGREEMENT; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

 

35



--------------------------------------------------------------------------------

SECTION 13. Miscellaneous.

(a) Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of this Agreement.

(b) Consent of Guarantors. Each of the Guarantors of the Obligations of the
Company under the Credit Agreement that is a party to this Agreement hereby
(a) consents to the terms and provisions hereof, (b) acknowledges that
notwithstanding the execution and delivery hereof, the obligations of each of
such Guarantor are not impaired or affected and its Guaranty continues in full
force and effect, and (c) ratifies, confirms and reaffirms its Guaranty and each
of the Credit Documents to which it is a party.

(c) Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent such Credit Party granted liens on
or security interests in any of its property pursuant to any such Credit
Document as security for or otherwise guaranteed the Company’s Obligations under
or with respect to the Credit Documents, ratifies and reaffirms such guarantee
and grant of security interests and liens and confirms and agrees that such
security interests and liens hereafter secure all of the Obligations as amended
hereby.

(d) Release of Claims. In consideration of the Lenders’ and the Agents’
agreements contained in this Agreement, each Credit Party hereby irrevocably
releases and forever discharge each of the Agents, Lenders, and their respective
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, which such Credit Party
ever had or now has against any Agent, any Lender or any other Released Person
which relates, directly or indirectly, to any acts or omissions of any Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Credit Document on or prior to the date hereof and actually known to such
Credit Party as of the date hereof (it being understood and agreed that nothing
herein shall affect the continued effectiveness of the indemnity provisions set
forth in Section 10.3 of the Credit Agreement).

(e) No Waiver, Etc. Except as otherwise expressly set forth herein, nothing in
this Agreement is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
any Agent or any Lender arising under the Credit Agreement, any of the other
Credit Documents or applicable law. The failure of any Agent or any Lender at
any time or times hereafter to require strict performance by any Credit Party or
any other Person obligated under any Credit Document of any of the respective
provisions, warranties, terms and conditions contained herein or therein shall
not waive, affect or diminish any right of such Person at any time or times
thereafter to demand strict performance thereof; and no rights of any Agent or
any Lender hereunder shall be deemed to have been waived by any act or knowledge
of such Person, or any of its agents, attorneys, officers or

 

36



--------------------------------------------------------------------------------

employees, unless such waiver is contained in an instrument in writing signed by
an authorized officer of such Person and specifying such waiver. Except as
otherwise expressly set forth herein, no waiver by any Agent or any Lender of
any of its rights or remedies shall operate as a waiver of any other of its
rights or remedies or any of its rights or remedies on a future occasion at any
time and from time to time. All terms and provisions of the Credit Agreement and
each of the other Credit Documents remain in full force and effect, except to
the extent expressly modified by this Agreement.

(f) Execution in Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Any party hereto may execute and deliver a counterpart of this
Agreement by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Agreement signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.

(g) Acknowledgment of Legal Counsel; Drafting of Agreement. Each Credit Party
represents and warrants that it is represented by legal counsel of its choice,
is fully aware of the terms contained in this Agreement and has voluntarily and
without coercion or duress of any kind whatsoever, entered into this Agreement
and the agreements, documents and instruments, if any, executed in connection
with this Agreement. Each Credit Party further represents and warrants and
acknowledges and agrees that it has participated in the drafting of this
Agreement.

(h) Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Agreement in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.

(i) No Third Party Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of each party hereto and their respective successors and assigns.
No Person other than the parties hereto, their respective successors and assigns
and any other Lender shall have rights hereunder or be entitled to rely on this
Agreement, and all third-party beneficiary rights are hereby expressly
disclaimed.

(j) Section Titles. The section and subsection titles contained in this
Agreement are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Agents and the Lenders, on the one hand, and the Credit Parties on
the other hand. Any reference in this Agreement to any “Section” refers, unless
the context otherwise indicates, to a section of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY: X-RITE, INCORPORATED, a Michigan corporation, as the Company By:  

/s/ Thomas J. Vacchiano

Name:   Thomas J. Vacchiano Jr Its:   CEO

 

OTHER CREDIT PARTIES: OTP, INCORPORATED, a Michigan corporation MONACO
ACQUISITION COMPANY, a Michigan corporation X-RITE GLOBAL, INCORPORATED, a
Michigan corporation X-RITE HOLDINGS, INC., a Michigan corporation X-RITE MA,
INCORPORATED, a Michigan corporation HOLOVISION ACQUISITION COMPANY, a Michigan
corporation XR VENTURES, LLC, a Michigan limited liability company GRETAGMACBETH
LLC, a Delaware limited liability company PANTONE, INC., a Delaware corporation
PANTONE ASIA, INC., a Delaware corporation PANTONE GERMANY, INC., a Delaware
corporation PANTONE INDIA, INC., a Delaware corporation PANTONE JAPAN, INC., a
Delaware corporation PANTONE U.K., INC., a Delaware corporation By:  

/s/ Thomas J. Vacchiano

Name:   Thomas J. Vacchiano Jr. Title:   President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

AGENTS AND LENDERS: FIFTH THIRD BANK, a Michigan banking corporation, as
Administrative Agent, Collateral Agent and a Lender By:  

/s/ Scott R. DeMeester

Name:   Scott R. DeMeester Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): NATIONAL CITY BANK, as a Lender By:  

/s/ Arthur F. Gray

Name:   Arthur F. Gray Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

/s/ Kelly Werbecki

as a Lender By:   LASALLE BANK MIDWEST N.A Name:   Kelly Werbecki Title:   Assc.
Portfolio Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Galaxy CLO 2003-1, Ltd. By: AIG Global Investment Corp., Inc.
Its Collateral Manager, as a Lender By:  

/s/ Kristopher Weeger

Name:   Kristopher Weeger Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Galaxy IV CLO, Ltd. By: AIG Global Investment Corp., its
Collateral Manager, as a Lender By:  

/s/ Kristopher Weeger

Name:   Kristopher Weeger Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Galaxy V CLO, Ltd. By: AIG Global Investment Corp., Its
Collateral Manager, as a Lender By:  

/s/ Kristopher Weeger

Name:   Kristopher Weeger Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Galaxy VI CLO, Ltd. By: AIG Global Investment Corp., its
Collateral Manager, as a Lender By:  

/s/ Kristopher Weeger

Name:   Kristopher Weeger Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Galaxy VII CLO, Ltd. By: AIG Global Investment Corp., its
Collateral Manager, as a Lender By:  

/s/ Kristopher Weeger

Name:   Kristopher Weeger Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): SunAmerica Senior Floating Rate Fund, Inc. By: AIG Global
Investment Corp., Investment Sub-Adviser, as a Lender By:  

/s/ W. Jeffrey Baxter

Name:   W. Jeffrey Baxter Title:   Managing Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): American International Group, Inc. By: AIG Global Investment
Corp., Its Investment Adviser, as a Lender By:  

/s/ W. Jeffrey Baxter

Name:   W. Jeffrey Baxter Title:   Managing Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

AIB Debt Management LTD:

Investment Adviser to AIB Debt Management, Limited,

as a Lender

By:  

/s/ Joanne Gibson

Name:   Joanne Gibson Title:   Assistant Vice President By:  

/s/ Gregory J. Wiske

Name:   Gregory J. Wiske Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

AMMC CLO III, LIMITED

By: American Money Management Corp.,

as Collateral Manager,

as a Lender

By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

AMMC CLO IV, LIMITED

By: American Money Management Corp.,

as Collateral Manager,

as a Lender

By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): AMMC CLO V, Limited

By: American Money Management Corp.,

as Collateral Manager,

as a Lender By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): AMMC CLO VI, LIMITED

By: American Money Management Corp.,

as Collateral Manager,

as a Lender By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

AMMC VIII, LIMITED

By: American Money Management Corp.,

as Collateral Manager,

as a Lender

By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Bank of the West,

as a Lender

By:  

/s/ Sidney Jordan

Name:   Sidney Jordan Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

ALLIED CAPITAL SENIOR DEBT FUNDING 2007-1,

By: It’s Collateral Manager

A.C. Corporation

as a Lender

By:  

/s/ Robert J. Hicks

Name:   Robert J. Hicks Title:   Managing Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

CIT CLO I Ltd.

/s/ David M. Harnisch,

as a Lender By:  

CIT Asset Management

Name:   David M. Harnisch Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

The CIT Group,

as a Lender

By:  

/s/ Vincent Devito

Name:   Vincent Devito Title:   Managing Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): CIFC Funding 2006-IB, Ltd.

CIFC Funding 2006-II, Ltd.,

as a Lender

By:  

/s/ Stephen J. Viaccard

Name:   Stephen J. Viaccard Title:   Chief Risk Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): ACCESS INSTITUTIONAL LOAN FUND By: Deerfield Capital
Management LLC as its Portfolio Manager, as a Lender By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): BURR RIDGE CLO Plus LTD. By: Deerfield Capital Management LLC
as its Collateral Manager, as a Lender By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): FOREST CREEK CLO, Ltd. By: Deerfield Capital Management LLC as
its Collateral Manager, as a Lender By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): MARKET SQUARE CLO, Ltd. By: Deerfield Capital Management LLC
as its Collateral Manager, as a Lender By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): MARQUETTE PARK CLO, LTD. By: Deerfield Capital Management LLC
as its Collateral Manager, as a Lender By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

MUIRFIELD TRADING LLC, as a Lender By:  

/s/ Tara E. Kenny

Name:   Tara E. Kenny Title:   Assistant Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

CUMBERLAND II CLO LTD.

By: Deerfield Capital Management LLC as

its Collateral Manager, as a Lender

By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

LONG GROVE CLO, LIMITED.

By: Deerfield Capital Management LLC as

its Collateral Manager, as a Lender

By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

SCHILLER PARK CLO LTD.

By: Deerfield Capital Management LLC as

its Collateral Manager, as a Lender

By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

BRIDGEPORT CLO LTD.

By: Deerfield Capital Management LLC as

its Collateral Manager, as a Lender

By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

BRIDGEPORT II CLO LTD.

By: Deerfield Capital Management LLC as

its Collateral Manager, as a Lender

By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

BRYN MAWR II CLO, Ltd.

By: Deerfield Capital Management LLC as

its Collateral Manager, as a Lender

By:  

/s/ Lynne Sanders

Name:   Lynne Sanders Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Denali Capital LLC, managing member of

DC Funding Partners LLC, portfolio manager for

DENALI CAPITAL CREDIT OPPORTUNITY

FUND FINANCING, LTD., or an affiliate,

as a Lender

By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Denali Capital LLC, managing member of

DC Funding Partners LLC, portfolio manager for

DENALI CAPITAL CLO VI, LTD., or an affiliate, as a Lender

By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Denali Capital LLC, managing member of

DC Funding Partners LLC, portfolio manager for

DENALI CAPITAL CLO V, LTD., or an affiliate,

as a Lender

By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Denali Capital LLC, managing member of

DC Funding Partners LLC, portfolio manager for

DENALI CAPITAL CLO VII, LTD. or an affiliate,

as a Lender

By:  

/s/ John P. Thacker

Name:   John P. Thacker Title:   Chief Credit Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): KNIGHTSBRIDGE CLO 2007-1 LTD, Lender By:  

/s/ Robert J. Hicks

Name:   Robert J. Hicks Title:   Portfolio Manager

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Elk Associates Funding Corporation,

as a Lender

By:  

/s/ Silvia M. Mullens

Name:   Silvia M. Mullens Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Garrison Credit Investments I LLC, as a Lender

By:  

/s/ Brian S. Chase

Name:   Brian S. Chase Title:   Chief Financial Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

GE Business Financial Services Inc. (f/k/a Merrill

Lynch Capital, a division of Merrill Lynch Business

Financial Services Inc), as a Lender

By:  

/s/ Bond Harberts

Name:   Bond Harberts Title:   Duly Authorized Signatory General Electric
Capital Corporation, as a Lender By:  

/s/ Bond Harberts

Name:   Bond Harberts Title:   Duly Authorized Signatory

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

GOLUB CAPITAL SENIOR LOAN

OPPORTUNITY FUND, LTD., as a Lender

By: Golub Capital Incorporated,


as Collateral Manager

By:  

/s/ Mike Loehrke

Name:   Mike Loehrke Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

GOLUB CAPITAL MANAGEMENT CLO

2007-1, LTD., as a Lender

By: Golub Capital Management LLC,

as Collateral Manager

By:  

/s/ Mike Loehrke

Name:   Mike Loehrke Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

GSCP (NJ), L.P., on behalf of each of the following

fund, in its capacity as Collateral Manager:

GSC PARTNERS CDO FUND V, LIMITED

GSC PARTNERS CDO FUND VI, LIMITED

GSC PARTNERS CDO FUND VIII, LIMITED

GSC CAPITAL CORP. LOAN FUNDING 2005-1

By:  

/s/ Seth Katzenstein

Name:   Seth Katzenstein Title:  

Authorized Signatory

GSC Group

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

as a Lender

By:  

/s/ Andrew Caditz

Name:   Andrew Caditz Title:   Authorized Signatory

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

AGENTS AND LENDERS: GULF STREAM-COMPASS CLO 2003-I LTD By: Gulf Steam Asset
Management LLC As Collateral Manager

GULF STREAM-SEXTANT CLO 2006-I LTD

By: Gulf Steam Asset Management LLC As Collateral Manager GULF STREAM-RASHINBAN
CLO 2006-I LTD

By: Gulf Steam Asset Management LLC

As Collateral Manager

(Sumitomo Deal)

By:

 

/s/ Barry K. Love

Name:   Barry K. Love Title:   Chief Credit Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Jasper CLO, Ltd. By: Highland Capital Management, L.P., As
Collateral Manager By: Strand Advisors, Inc.,

Its General Partner,

as a Lender

By:  

/s/ Michael Pusateri

Name:   Michael Pusateri Title:   Chief Operating Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Loan Funding IV LLC

By: Highland Capital Management, L.P., As Collateral Manager By: Strand
Advisors, Inc.,

Its General Partner,

as a Lender

By:  

/s/ Michael Pusateri

Name:   Michael Pusateri Title:   Chief Operating Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Loan Funding VII LLC By: Highland Capital Management, L.P., As
Collateral Manager By: Strand Advisors, Inc.,

Its General Partner,

as a Lender

By:  

/s/ Michael Pusateri

Name:   Michael Pusateri Title:   Chief Operating Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Loan Star State Trust By: Highland Capital Management, L.P.,
As Collateral Manager By: Strand Advisors, Inc.,

Its Investment Advisor,

as a Lender

By:  

/s/ Michael Pusateri

Name:   Michael Pusateri Title:   Chief Operating Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Red River CLO Ltd. By: Highland Capital Management, L.P., As
Collateral Manager By: Strand Advisors, Inc.,

Its General Partner,

as a Lender

By:  

/s/ Michael Pusateri

Name:   Michael Pusateri Title:   Chief Operating Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Stralford CLO, Ltd. By: Highland Capital Management, L.P., As
Collateral Manager By: Strand Advisors, Inc.,

Its General Partner,

as a Lender

By:  

/s/ Michael Pusateri

Name:   Michael Pusateri Title:   Chief Operating Officer

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

KOHLBERG CAPITAL FUNDING LLC I.,

as a Lender

By:  

/s/ Daniel Gilligan

Name:   Daniel Gilligan Title:   Authorized Signatory   Kohlberg Capital
Corporation

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

KATONAH 2007-I CLO LTD.,

as a Lender

By:  

/s/ Daniel Gilligan

Name:   Daniel Gilligan Title:   Authorized Officer   Katonah Debt Advisers,
L.L.C.   As Manager

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

LIGHTPOINT PAN-EUROPEAN CLO 2008-1 p.l.c.,

as a Lender

By:  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Lehman Brothers Asset Management

(LightPoint CLO 2004-1, Ltd),

as a Lender

By:  

/s/ Colin Donlan

Name:   Colin Donlan Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): ILLINOIS STATE BOARD OF INVESTMENT

By: McDonnell Investment Management, LLC,

as Manager

By:  

/s/ Kathleen A. Zarn

Name:   Kathleen A. Zarn Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): MCDONNELL LOAN OPPORTUNITY II LTD.

By: McDonnell Investment Management, LLC,

as Investment Manager

By:  

/s/ Kathleen A. Zarn

Name:   Kathleen A. Zarn Title:   Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Merrill Lynch CLO 2007-1, Ltd., as a Lender By: 250 Capital,
LLC, its Collateral Manager By:  

/s/ Kelli O’Connell

Name:   Kelli O’Connell Title:   Managing Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

ZODIAC FUND – Morgan Stanley

US Senior Loan Fund.

By: Morgan Stanley Investment Management Inc.,

as Investment Adviser

as a Lender

By:  

/s/ John Hayes

Name:   John Hayes Title:   Executive Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

MORGAN STANLEY INVESTMENT

MANAGEMENT CROTON, Ltd.

By: Morgan Stanley Investment Management II

as Collateral Manager

as a Lender

By:  

/s/ John Hayes

Name:   John Hayes Title:   Executive Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Confluent 3 Limited

By: Morgan Stanley Investment Management Inc.

as Investment Manager

By:  

/s/ John Hayes

Name:   John Hayes Title:   Executive Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Genworth Life Insurance Company

By: Morgan Stanley Investment Management Inc.

as Investment Manager

as a Lender

By:  

/s/ John Hayes

Name:   John Hayes Title:   Executive Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): MSIM Peconic Bay, Ltd.

By: Morgan Stanley Investment Management Inc.

as Interim Collateral Manager

as a Lender

By:  

/s/ John Hayes

Name:   John Hayes Title:   Executive Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): QUALCOMM Global Trading, Inc.

By: Morgan Stanley Investment Management Inc.

as Investment Manager

as a Lender

By:  

/s/ John Hayes

Name:   John Hayes Title:   Executive Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Morgan Stanley Prime Income Trust

By: Morgan Stanley Investment Management Inc.

as Investment Advisor

as a Lender

By:  

/s/ John Hayes

Name:   John Hayes Title:   Executive Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Atlas – OCI Enhanced Loan Income Fund, LLC,

as a Lender

By:  

/s/ Heather M. Jousma

Name:   Heather M. Jousma Title:   Authorized Signatory

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Prudential Retirement Insurance and Annuity Company By:  

Prudential Investment Management, Inc.,

as Investment Manager

By:  

/s/ Joseph Lemanowicz

Name:   Joseph Lemanowicz Title:   Principal

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Dryden VII – Leveraged Loan CDO 2004 By:  

Prudential Investment Management, Inc.,

as Collateral Manager

By:  

/s/ Joseph Lemanowicz

Name:   Joseph Lemanowicz Title:   Principal

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Dryden XVIII – Leveraged Loan 2007 Ltd. By:  

Prudential Investment Management,

as Collateral Manager

By:  

/s/ Joseph Lemanowicz

Name:   Joseph Lemanowicz Title:   Principal

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

Alaska CBNA Loan Funding LLC,

as a Lender

By:  

/s/ Molly Walter

Name:   Molly Walter Title:   Attorney-in-Fact

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

T2 Income Fund CLO I, Ltd.,

as a Lender

By: T2 Advisers, LLC,
As Collateral Manager By:  

/s/ Saul Rosenthal

Name:   Saul Rosenthal Title:   President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): Van Kampen Dynamic Credit Opportunities Fund By: Van Kampen
Asset Management By:  

/s/ Robert Drobny

Name:   Robert Drobny Title:   Executive Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): VAN KAMPEN SENIOR INCOME TRUST By: Van Kampen Asset Management
By:  

/s/ Robert Drobny

Name:   Robert Drobny Title:   Executive Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d): VAN KAMPEN SENIOR LOAN FUND By: Van Kampen Asset Management
By:  

/s/ Robert Drobny

Name:   Robert Drobny Title:   Executive Director

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

WELLS FARGO BANK,

as a Lender

By:  

/s/ Peta Swidler

Name:   Peta Swidler Title:   Senior Vice President

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO

FORBEARANCE AGREEMENT AND CONSENT, WAIVER AND AMENDMENT NO. 1

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

Dated as of August 20, 2008

DESIGNATED DEFAULTS

 

(a) Event of Default or Default under Section 8.1(e) as a result of the
Company’s failure to deliver evidence that each of the Key Person Life Insurance
Policies has been collaterally assigned to the Collateral Agent for the benefit
of the Lenders as required pursuant to Section 5.22 of the Credit Agreement
within thirty (30) days after the Closing Date;

 

(b) Event of Default or Default under Section 8.1(c) as a result of the
Company’s failure to maintain Interest Rate Agreements required pursuant to
Section 5.12 of the Credit Agreement;

 

(c) Event of Default or Default under Section 8.1(c) as a result of the
Company’s failure to comply with Section 6.1(n) of the Credit Agreement;

 

(d) Event of Default or Default under Section 8.1(c) as a result of the
Company’s failure to comply with Section 6.2(p);

 

(e) Event of Default or Default under Section 8.1(e) as a result of the
Company’s failure to sell the Existing Headquarters Asset pursuant to an
Existing Headquarters Asset Sale as required under Section 5.23 of the Credit
Agreement;

 

(f) Event of Default or Default under Section 8.1(e) as a result of the
Company’s failure to deliver certain Collateral to the Collateral Agent in the
event gross revenue of X-Rite GmbH exceeds $5,000,000 as required under
Section 5.13(a) of the Credit Agreement;

 

(g) Event of Default or Default under Section 8.1(e) as a result of the
Company’s failure to either deliver evidence that X-Rite International, Inc. has
been dissolved or to deliver Collateral to the Collateral Agent on or prior to
December 31, 2007 as required pursuant to Section 5.13(b) of the Credit
Agreement;

 

(h) Event of Default or Default under Section 8.1(e) as a result of the
Company’s failure to deliver the annual Collateral verification as and when
required pursuant to Section 5.1(o) of the Credit Agreement;

 

(i) Event of Default or Default under Section 8.1(e) as a result of the
Company’s failure to deliver the reports and other Collateral with respect to
Foreign Subsidiaries pursuant to Section 5.10(b) of the Credit Agreement within
sixty (60) days following the end of Fiscal Year 2007;

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(j) Event of Default or Default under Section 8.1(b) as a result of the
Company’s the early termination and acceleration of the Company’s Existing
Interest Rate Agreements with Goldman Sachs Capital Markets, L.P. (“Goldman
Sachs”) resulting in a liability of $12,165,000 and the Company’s failure to pay
such amount to Goldman Sachs (the “Hedge Termination”);

 

(k) Event of Default or Default under Section 8.1(c) as a result of the
Company’s failure to comply with Section 6.8(a) of the Credit Agreement for the
measurement period ending as of the last day of the Fiscal Quarter ending
closest to June 30, 2008;

 

(l) Event of Default or Default under Section 8.1(c) as a result of the
Company’s failure to comply with Section 6.8(b) of the Credit Agreement for the
measurement period ending as of the last day of the Fiscal Quarter ending
closest to March 31, 2008 and the measurement period ending as of the last day
of the Fiscal Quarter ending closest to June 30, 2008;

 

(m) Event of Default or Default under Section 8.1(c) as a result of the
Company’s failure to comply with Section 6.8(c) of the Credit Agreement for the
measurement period ending as of the last day of the Fiscal Year ending
December 30, 2007 (to the extent that the calculation of Consolidated Capital
Expenditures for such measurement period include capitalized software);

 

(n) Event of Default or Default under Section 8.1(e) as a result of the
Company’s failure to prepare or deliver consolidating balance sheets or
consolidating statements of income, or statements of shareholders’ equity or
comparison against the Financial Plan, as required under Section 5.1(b) and
(c) of the Credit Agreement for the Fiscal Year ending December 30, 2007 and for
the Fiscal Quarters ending closest to March 31, 2008 and June 30, 2008;

 

(o) Event of Default or Default under Section 8.1(c) as a result of the
Company’s failure to comply with Section 6.8(d) of the Credit Agreement for the
measurement period ending as of the last day of the Fiscal Quarter ending
closest to June 30, 2008;

 

(p) Event of Default or Default under Section 8.1(e) as a result of the
Company’s failure to deliver a control agreement with respect to or close the
deposit accounts of GretagMacBeth, LLC at Bank of America as set forth in the
that certain letter agreement dated as of October 24, 2007, between
Administrative Agent and Company (the “Post-Closing Deliveries Letter”);

 

(q) Event of Default or Default under Section 8.1(e) as a result of the
Company’s failure to deliver stock certificate representing 65% of the voting
Capital Stock of the Subsidiaries (other than X-Rite Limited) identified in the
Post-Closing Deliveries Letter;

 

(r) Event of Default or Default under Section 8.1(e) as a result of the
Company’s failure to comply with the requirements of Section 5.10(a) of the
Credit Agreement with respect to X-Rite Shanghai Color Management Limited;

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

(s) Event of Default or Default under Section 8.1(b) as a result of the
Company’s failure to comply with Section 5.1(b), Section 5.1(c), Section 5.1(j),
Section 5.1(f), Section 5.1(o), Section 5.10(b), Section 5.12, Section 5.13(a),
Section 5.13(b), Section 5.13(c), Section 5.16, Section 5.22, Section 6.8(a) and
Section 6.8(b) of the of the Second Lien Credit Agreement with respect to the
deliveries required pursuant to the Second Lien Credit Agreement, the
maintenance of Interest Rate Agreements, the Hedge Termination and the delivery
of Key Person Life Insurance Policies;

 

(t) Event of Default or Default under Section 8.1(c) as a result of the
Company’s failure to provide notice of the foregoing Events of Default as and
when required pursuant to Section 5.1(f) of the Credit Agreement;

 

(u) Event of Default or Default under Section 8.1(d) to the extent that any
representation, warranty, certification or statement may have been false in any
material respect as a result of the failure to disclose any of the Designated
Defaults, including without limitation the failure of the Company to disclose in
the financial statements delivered for the Fiscal Year ending December 30, 2007
and the accompanying Compliance Certificate the Company’s failure to comply with
Section 6.8(c) of the Credit Agreement for the measurement period ending as of
the last day of the Fiscal Year ending December 30, 2007 (to the extent such
calculation included of capitalized software);

 

(v) Event of Default or Default under Section 8.1(c) as a result of the
Company’s failure to provide forecasts demonstrating projected compliance with
the requirements of Section 6.8 through the final maturity date of the Loans as
required pursuant to Section 5.1(i)(iii) of the Credit Agreement within
forty-five (45) days following the first Business Day of Fiscal Year 2008; and

 

(w) Event of Default or Default under Section 8.1(c) as a result of the
Company’s failure to comply with Section 5.21(b) of the Credit Agreement.

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

SCHEDULE 2

TO

FORBEARANCE AGREEMENT AND CONSENT, WAIVER AND AMENDMENT NO. 1

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

Dated as of August 20, 2008

CERTAIN FEES AND EXPENSES

 

Financial Advisors and Consulting Fees and Expenses

   $ 11,980,000.00

Legal Fees and Expenses

   $ 6,000,000.00

Total

   $ 17,980,000.00

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

SCHEDULE 3

TO

FORBEARANCE AGREEMENT AND CONSENT, WAIVER AND AMENDMENT NO. 1

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

Dated as of August 20, 2008

EXISTING HEDGE AGREEMENTS

1. Swap Agreement dated August 31, 2006 by and between X-Rite, Inc. and Goldman
Sachs Capital Markets, L.P., initially identified by GS reference number
LTAA1706400397, in the initial amount of $32,500,000.00, with a trade date of
August 31, 2006 and an effective date of September 5, 2006 and a termination
date of June 5, 2008.

2. Swap Agreement dated August 31, 2006 by and between X-Rite, Inc. and Goldman
Sachs Capital Markets, L.P., initially identified by GS reference number
LTAA1706400421, in the initial amount of $42,500,000.00, with a trade date of
August 31, 2006, and an effective date of September 5, 2006 and a termination
date of June 5, 2009.

3. Swap Agreement dated August 31, 2006 by and between X-Rite, Inc. and Goldman
Sachs Capital Markets, L.P., initially identified by GS reference number
LTAA1706400463, in the initial amount of $53,100,000.00, with a trade date of
August 31, 2006, and an effective date of September 5, 2006 and a termination
date of June 5, 2010.

4. Swap Agreement dated December 27, 2007 by and between X-Rite, Inc. and
Goldman Sachs Capital Markets, L.P., initially identified by GS reference number
LTAA1710377342, in the initial amount of $58,000,000, with a trade date of
December 27, 2007, and an effective date of December 27, 2007 and a termination
date of December 27, 2011.

5. Swap Agreement dated December 27, 2007, by and between X-Rite, Inc. and
Goldman Sachs Capital Markets, L.P., initially identified by GS reference number
LTAA1710377368, in the initial amount of $50,000,000, with a trade date of
December 27, 2007, and an effective date of December 27, 2007 and a termination
date of December 27, 2012.

6. Swap Agreement dated December 27,2007, by and between X-Rite, Inc. and
Goldman Sachs Capital Markets, L.P., initially identified by GS reference number
LTAA1710377382, in the initial amount of $50,000,000, with a trade date of
December 27, 2007, and an effective date of December 27, 2007 and a termination
date of December 27, 2012.

7. Swap Agreement dated December 27, 2007, by and between X-Rite, Inc. and
Goldman Sachs Capital Markets, L.P., initially identified by GS reference number
LTAA1710377429, in the initial amount of $50,000,000, with a trade date of
December 27, 2007, and an effective date of December 27, 2007 and a termination
date of December 27, 2012.

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

SCHEDULE 4

TO

FORBEARANCE AGREEMENT AND CONSENT, WAIVER AND AMENDMENT NO. 1

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

Dated as of August 20, 2008

CERTAIN FEES AND EXPENSES (INCREMENTAL EQUITY ISSUANCE)

 

Financial Advisors and Consulting Fees and Expenses

   $ 1,500,000.00

Total

   $ 1,500,000.00

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

SCHEDULE 5

TO

FORBEARANCE AGREEMENT AND CONSENT, WAIVER AND AMENDMENT NO. 1

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

Dated as of August 20, 2008

LIFE INSURANCE POLICIES

 

Policy #

  

Date

  

Insurer

  

1st Insured

  

2nd Insured

   Death Benefit 5101611    16-Nov-97    ING Security Life   
Quinten Elliott Ward    Edith R. Fleming    15,000,000 5101612    27-Nov-97   
ING Security Life    Quinten Elliott Ward    Marian L. Ward    15,000,000
5101613    16-Nov-97    ING Security Life    Rufus S. Teesdale    Edith R.
Fleming    20,000,000 5101614    27-Nov-97    ING Security Life    Quinten
Elliott Ward    Marian L. Ward    5,000,000 5101615    28-Dec-97    ING Security
Life    Charles Van Namen    Myrtle C. Van Namen    20,000,000 5101616   
28-Dec-97    ING Security Life    Darrell Theodore Thompson    Rufus S. Teesdale
   5,000,000 5700063    28-Dec-97    John Hancock    Charles Van Namen    Myrtle
C. Van Namen    10,000,000 57408890    28-Nov-97    John Hancock    Quinten E.
Ward    Marian L. Ward    10,000,000 57408908      16-Jan-98    John Hancock   
Darrell T. Thompson    Rufus S. Teesdale    10,000,000 57408916      16-Jan-98
   John Hancock    Charles Van Namen    Myrtle C. Van Namen    10,000,000
57408924    17-Nov-97    John Hancock    Rufus S. Teesdale    Edith R. Fleming
   10,000,000                                 130,000,000

Forbearance Agreement and Consent, Waiver and Amendment No. 1

to First Lien Credit and Guaranty Agreement